EXHIBIT 10.5
EXECUTION COPY



 
AMENDED AND RESTATED NOTE PURCHASE AGREEMENT
 
 
THIS AMENDED AND RESTATED NOTE PURCHASE AGREEMENT (this “Agreement”) dated as of
April 30, 2012 (the “Restatement Date”) is entered into by and between (i) the
financial institutions from time to time party hereto as purchasers (each a
“Purchaser” and collectively, the “Purchasers”); (ii) BIA DIGITAL PARTNERS SBIC
II LP, a Delaware limited partnership with an office located at 15120 Enterprise
Court, Chantilly, VA 20151, in its capacity as agent for the Purchasers (in such
capacity, the “Agent”), and (iii) GLOBAL TELECOM & TECHNOLOGY, INC., a Delaware
corporation (“GTTI”), GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC., a Virginia
corporation (“GTTA”), each with offices located at 8484 Westpark Drive, Suite
720, McLean, Virginia 22102, WBS CONNECT, LLC, a Colorado limited liability
company with offices located at 8400 E. Crescent Parkway, Suite 600, Greenwood
Village, Colorado 80111 (“WBS”), PACKETEXCHANGE (USA), INC., a Delaware
corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware corporation (“PEINC”)
and nLayer Communications, Inc., an Illinois corporation (“nLayer”, and together
with GTTI, GTTA, WBS, PEUSA and PEINC, individually and collectively, jointly
and severally, the “Borrower”).
 
RECITALS:
 
WHEREAS Borrower (other than nLayer) and BIA DIGITAL PARTNERS SBIC II LP (in its
capacity as a purchaser, in such capacity, the “Original Purchaser”) previously
entered into a Note Purchase Agreement (the “Existing Note Purchase Agreement”)
dated as of June 6, 2011.


AND WHEREAS pursuant to the Stock Purchase Agreement (the “Purchase Agreement”)
dated as of April, 30, 2012 by and among nLayer, each of its shareholders party
thereto, and GTTA, as buyer, and GTTI, as guarantor, GTTA has agreed to acquire
100% of the outstanding shares of common stock of nLayer (the “nLayer
Acquisition”).


AND WHEREAS Borrower has requested that the Original Purchaser and the other
Purchasers party hereto amend and restate the Existing Note Purchase Agreement
to, among other things, (i) partially finance the nLayer Acquisition and other
growth or working capital initiatives, and (ii) add nLayer as a Borrower
hereunder, in each case by adding additional Purchasers who will extend
additional credit to Borrower and the other Loan Parties, as provided herein,
and the Agent and Purchasers are willing amend and restate Existing Note
Purchase Agreement upon the terms and conditions hereinafter set forth;


AND WHEREAS the parties hereto have agreed to amend and restate the terms and
provisions of the Existing Note Purchase Agreement in their entirety on the
terms and conditions hereinafter set forth;


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:


 
 
1
ACCOUNTING AND OTHER TERMS

 
Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP, as
applicable.  Capitalized terms not otherwise defined in this Agreement shall
have the meanings set forth in Section 13.  All other terms contained in this
Agreement, unless otherwise indicated, shall have the meaning provided by the
Code to the extent such terms are defined therein.
 
 
2
PURCHASE AND SALE

 
2.1           Promise to Pay.  Borrower hereby unconditionally, jointly and
severally, promises to pay each Purchaser the outstanding principal amount of
the Notes held by such Purchaser and accrued and unpaid interest thereon as and
when due in accordance with this Agreement.
 
 
2.1.1
Reserved.

 
 
2.1.2
Reserved.

 
 
 

--------------------------------------------------------------------------------

 

 
 
2.1.3
Reserved.

 
 
2.1.4
Reserved.

 
 
2.1.5
Notes.

 
(a)           Original Notes; Commitment to Purchase Additional Notes.  The
Borrower sold to the Original Purchaser, and the Original Purchaser purchased
from the Borrower, in reliance on the representations, warranties and covenants
of the Borrower and the other Note Parties under the Existing Note Purchase
Agreement, upon the terms and subject to the conditions set forth therein, notes
in the original principal amount set forth after such Original Purchaser’s name
under the heading “Original Notes” contained on Schedule 2.1.5 (the “Original
Notes”).  The Original Notes remain in full force and effect as of the
Restatement Date and are hereby ratified and reaffirmed in all respects.  On the
Restatement Date, the Borrower shall deliver to the Original Purchaser an
amended and restated note reflecting the outstanding principal amount of the
Original Notes on the Restatement Date (the “Amended and Restated
Note”).  Subject to and in reliance upon the representations, warranties, terms
and conditions of this Agreement, each Purchaser agrees (severally and not
jointly) to purchase from Borrower, and Borrower agrees to sell to each
Purchaser, Notes (the “Additional Notes” and together with the Original Notes,
the “Notes”) in an aggregate principal amount not to exceed the amounts set
forth next to such Purchaser’s name under the heading “Additional Notes”
contained on Schedule 2.1.5 (the “Commitment Amount”).  The Commitment Amount
shall be reduced by the amount of any Additional Notes funded in accordance with
this Agreement, and on the Commitment Termination Date the Commitment Amount
shall automatically be reduced to zero.
 
(b)           Take Down Procedures for Additional Notes.
 
(i)           The initial purchase and sale of Additional Notes hereunder (the
“Initial Additional Takedown”) shall occur on the Restatement Date and the Notes
to be purchased and sold on the Initial Additional Takedown shall be in an
aggregate principal amount of $6,000,000.
 
(ii)           At any time on or prior to the Commitment Termination Date,
Borrower may, subject to the terms hereof, sell additional Notes to those
Purchasers with a commitment to purchase Additional Notes hereunder in aggregate
principal amounts (together with all other Additional Notes) up to the
Commitment Amount, by giving Agent and such Purchaser notice not later than
thirty (30) days prior to the date of such proposed purchase and sale (each, an
“Additional Takedown”), of (x) the principal amount of the Note to be purchased
and sold at such Additional Takedown (which amount shall be not less than
$1,000,000 and shall be in increments of $1,000,000 for any Additional
Takedown), and (y) the date of such Additional Takedown.  In the case of any
Additional Takedown used to finance a Permitted Acquisition, such notice will
also describe, in reasonable detail satisfactory to Agent and such Purchaser,
the Permitted Acquisition or acquisitions to be financed with the proceeds of
such Additional Takedown, including, without limitation, (A) the amount and
types of consideration proposed to be paid, (B) the proposed sources of
financing therefor and (C) a reasonably detailed description of the business or
businesses to be acquired.
 
(iii)           If the SVB Syndication has not occurred on the date that is
ninety (90) days following the Restatement Date then, at the option of Plexus in
its sole discretion,  subject to the conditions set forth in Section 3 (unless
waived by the Required Purchasers in their sole discretion), Borrower shall
issue and Plexus shall purchase Additional Notes in an aggregate principal
amount equal to the remaining Commitment Amount (if any) (an “Automatic
Takedown” and, collectively with the Initial Additional Takedown and any
Additional Takedowns, the “Takedowns”).  Any failure by the Borrower to
consummate such Automatic Takedown (to the extent required by Plexus) shall
constitute an immediate Event of Default.
 
(iv)           On the Restatement Date and on the Closing Date for each
Takedown, Borrower will deliver to each Purchaser purchasing Additional Notes at
such Takedown a single Note, dated the applicable Closing Date and registered in
each such Purchaser’s name, in a principal amount equal to the aggregate
principal amount of the Note being purchased and sold to such Purchaser in
connection with the applicable Takedown, in consideration for delivery by each
such Purchaser to Borrower of immediately available funds by wire transfer to an
account designated in writing by Borrower prior to such Closing Date of an
amount equal to the aggregate principal amount of the Note being purchased by
each such Purchaser in connection with such Takedown.  If on such Closing Date
Borrower shall fail to tender such Notes as provided in this
Section 2.1.5(b)(iv) or any of the conditions specified in Section 3 shall not
have been fulfilled to each such Purchaser’s satisfaction, any such Purchaser
shall, at
 

 
- 2 -

--------------------------------------------------------------------------------

 

its election, be relieved of all further obligations hereunder with respect to
the applicable Takedown, without thereby waiving any other rights it may have by
reason of such failure or such nonfulfillment.
 
(c)           Mandatory Redemption at Maturity.  The Notes shall be due and
payable in full on the Maturity Date, unless payment is sooner required
hereunder.
 
(d)           Voluntary Redemptions.  The Notes may be prepaid, in whole or in
part prior to the Maturity Date by Borrower, effective three (3) Business Days
after written notice of such prepayment is given to Agent and Purchasers, by
payment of the principal amount of the Notes (or portion thereof in a minimum
amount of $1,000,000 and integral multiples of $250,000 in excess of such
amount) to be redeemed, plus accrued and unpaid interest and fees thereon
through the date of such redemption, plus the Prepayment
Premium.  Notwithstanding any such redemption, Agent’s and Purchasers’ lien and
security interest in the Collateral shall continue until Borrower fully
satisfies its Obligations (other than inchoate indemnity obligations).  Upon
payment in full of the Obligations (other than inchoate indemnity obligations)
and at such time as each Purchaser’s obligation to purchase additional Notes at
Additional Takedowns have terminated, Agent and Purchasers shall terminate and
release its liens and security interests in the Collateral and all rights
therein shall revert to Borrower.  All payments (including prepayments) on
account of the Notes shall be applied to all Notes on a pro rata basis.
 
(e)           AHYDO.  Notwithstanding anything to the contrary contained herein,
if (1) the Notes remain outstanding after the fifth anniversary of the initial
issuance thereof and (2) the aggregate amount of the accrued but unpaid interest
on the Notes (including any amounts treated as interest for federal income Tax
purposes, such as “original issue discount”) as of any Testing Date occurring
after such fifth anniversary exceeds an amount equal to the Maximum Accrual,
then all such accrued but unpaid interest on the Notes (including any amounts
treated as interest for federal income Tax purposes, such as “original issue
discount”) as of such time in excess of an amount equal to the Maximum Accrual
shall be paid in cash by Borrower to the holders thereof on such Testing Date,
it being the intent of the parties hereto that the deductibility of interest
under the Notes shall not be limited or deferred by reason of Section 163(i) of
the U.S. Internal Revenue Code.  For these purposes, the “Maximum Accrual” is an
amount equal to the product of such Notes’ issue price (as defined in U.S.
Internal Revenue Code Sections 1273(b) and 1274(a)) and their yield to maturity,
and a “Testing Date” is any Interest Payment Date and the date on which any
“accrual period” (within the meaning of Section 1272(a)(5) of the U.S. Internal
Revenue Code) closes.  Any accrued interest which for any reason has not
theretofore been paid shall be paid in full on the date on which the final
principal payment on a Note is made.
 
(f)           OID.  Borrower, Agent and each Purchaser agree (i) that the Notes
are debt for federal income Tax purposes, (ii) that the Notes issued to each
Purchaser constitute a single debt instrument for purposes of Sections 1271
through 1275 of the U.S. Internal Revenue Code and the Treasury Regulations
thereunder (pursuant to Treasury Regulations Section 1.1275-2(c)), that such
debt instrument is issued with original issue discount (“OID”), and that such
debt instrument is described in Treasury Regulations Section 1.1272-1(c)(2) and
therefore is governed by the rules set out in Treasury Regulations Section
1.1272-1(c), including Section 1.1272-1(c)(5), and is not governed by the rules
set out in Treasury Regulations Section 1.1275-4, (iii) that any calculation by
Borrower regarding the amount of OID for any accrual period on the Notes shall
be subject to the review and approval of each respective Purchaser, not to be
unreasonably withheld, and (iv) to adhere to this Agreement for federal income
Tax purposes and not to take any action or file any Tax return, report or
declaration inconsistent herewith (including with respect to the amount of OID
on the Notes as determined in accordance with the preceding Section
2.1.5(f)(iii).  The inclusion of this Section 2.1.5(f) is not an admission by
any Purchaser that it is subject to United States Taxation.  In connection with
the purchase of the Original Notes, Original Purchaser received the Original
Warrants.  In the event the Original Notes and such Original Warrants are
considered the issuance of an “investment unit” under Code Section 1273(c)(2),
the parties previously agreed that the fair market value of the Original
Warrants is $377,661 and $34,414, respectively, for purposes of investment unit
allocation under Code Section 1273(c)(2).  Borrower and Original Purchaser
previously agreed to report in a manner that is consistent with this allocation
for all Tax purposes and such agreement remains in full force and effect as of
the Restatement Date.  In connection with the purchase of the Additional Note at
the Initial Additional Takedown, Plexus is receiving the Initial Plexus
Warrant.  In the event such Additional Note and the Initial Plexus Warrant are
considered the issuance of an “investment unit” under Code Section 1273(c)(2),
the parties agree that the fair market value of the Initial Plexus Warrants is
$515,793 for purposes of investment unit allocation under Code Section
1273(c)(2).  Borrower and Plexus agree to report in a manner that is consistent
with this allocation for all Tax purposes.  In connection with the purchase of
Additional Notes at Additional Takedowns or Automatic Takedowns, if any, Plexus
will receive Additional Warrants.  In the
 

 
- 3 -

--------------------------------------------------------------------------------

 

 
event such Additional Notes and the Additional Warrants are considered the
issuance of an “investment unit” under Code Section 1273(c)(2), the parties
agree, for purposes of investment unit allocation under Code Section 1273(c)(2),
to calculate the fair market value of such Additional Warrants in the same
manner as the Initial Plexus Warrant, which final calculation shall be mutually
agreed upon by Plexus and Borrower.  Borrower and Plexus agree to report in a
manner that is consistent with such allocation for all Tax purposes.
 
 
2.2
Warrants.

 
(a)           Original Warrants.  Prior to the Restatement Date, GTTI sold to
the Original Purchaser, and the Original Purchaser purchased from GTTI, in
reliance on the representations, warranties and covenants of Borrower and the
Original Purchaser contained in the Existing Note Purchase Agreement, the
Original Warrants.  The Original Warrants remain in full force and effect as of
the Restatement Date.
 
(b)           Additional Warrants.
 
(i)           Subject to the terms and conditions of this Agreement, on the
Restatement Date (in connection with the Initial Additional Takedown), Plexus
agrees to subscribe for and purchase from GTTI, and the GTTI agrees to issue to
Plexus a warrant (the “Initial Plexus Warrant”) to purchase 535,135 shares of
common stock, $0.001 par value per share (the “Common Stock”), of GTTI at an
exercise price equal to $2.208 per share (as adjusted from time to time as
provided in therein).
 
(c)           At any Additional Takedown or Automatic Takedown, Plexus agrees to
subscribe for, and GTTI agrees to issue to Plexus an additional warrant
(together with the Initial Plexus Warrant, each an “Additional Warrant” and
collectively the “Additional Warrants”) to purchase the Applicable Number (as
defined below) of shares of Common Stock of GTTI at an exercise price equal to
the trailing 30-day average price per share prior to the applicable Closing Date
(as adjusted from time to time as provided in the Additional Warrant).  Each
Additional Warrant shall be substantially in the form of the Initial Plexus
Warrant (other than the exercise price and other adjustments satisfactory to
Plexus).  For purposes hereof, “Applicable Number” means an amount equal to the
product of (x) 713,513, and (y) a fraction, (A) the numerator of which equals
the aggregate principal amount of the Additional Note issued to Plexus at such
Takedown, and (B) the denominator of which equals 8,000,000.
 
(d)           Representations and Warranties regarding Additional
Warrants.  Plexus (in its capacity as a Purchaser of Additional Notes and each
Additional Warrant) acknowledges, represents and warrants as follows:
 
(i)           Each Additional Warrant and the capital stock issuable upon the
exercise of each Additional Warrant are being acquired for Plexus’s account for
investment only and not with a view towards, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein by subdivision or otherwise.
 
(ii)           Each Additional Warrant and the capital stock issuable upon
exercise of each such Additional Warrant have not been registered under the U.S.
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (the “Securities Act”), or the securities laws of any state or any
other domestic or foreign jurisdiction and may not be offered for sale, sold,
pledged, hypothecated, transferred, assigned or otherwise disposed of in the
absence of (i) an effective registration for such transaction under the
Securities Act or (ii) a valid exemption from the registration requirements of
the Securities Act for such transaction. In addition, Plexus acknowledges that
the certificates evidencing the shares of such capital stock will contain a
legend to this effect.
 
(iii)           Plexus acknowledges that it may not be possible for it to
liquidate its investment in any Additional Warrant or the capital stock issuable
upon exercise of any Additional Warrant, and Plexus is prepared, therefore, to
hold the same indefinitely.
 
(iv)           Plexus is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act by virtue of the fact that it
(i) is a limited partnership, (ii) was not formed for the specific purpose of
acquiring an Additional Warrant and the capital stock issuable upon exercise of
any Additional Warrant and (iii) has total assets in excess of $5,000,000.
 

 
- 4 -

--------------------------------------------------------------------------------

 

 
2.3           Payment of Interest on the Notes.
 
(a)           Interest Rate.   The Obligations shall bear interest at a rate of
thirteen and one half percent (13.5%) per annum, of which (i) at least eleven
and one half percent (11.5%) per annum shall be payable in cash monthly in
arrears on each Interest Payment Date in each year (the “Cash Interest
Portion”), commencing with the first Interest Payment Date following the Initial
Closing Date and (ii) two percent (2.0%) per annum shall be, at Borrower’s
option, paid in cash (upon not less than three (3) Business Days notice prior to
such Interest Payment Date) or paid-in-kind (the “PIK Interest”); provided,
however, during a Performance Pricing Period, the Obligations shall bear
interest at a rate of twelve percent (12%), with a Cash Interest Portion of at
least eleven percent (11.0%) per annum payable in arrears on each Interest
Payment date of each year.  Any PIK Interest shall (x) be added to the principal
amount of the Notes on each Interest Payment Date in each year or (y) at the
request of any Purchaser, be paid by the issuance of additional Notes on any
Interest Payment Date.
 
(b)           Default Rate.  Immediately upon the occurrence and during the
continuance of an Event of Default, Obligations shall bear interest at a rate
per annum which is four percentage points (4.00%) above the rate that is
otherwise applicable thereto (the “Default Rate” or “Default Interest”) unless
Agent (as directed by Required Purchasers) otherwise elects from time to time in
its sole discretion to impose a smaller increase.  Fees and expenses which are
required to be paid by Borrower pursuant to the Note Documents (including,
without limitation, Costs and Expenses) but are not paid when due shall bear
interest until paid at a rate equal to the highest rate applicable to the
Obligations. Default Interest shall be payable upon demand by Agent (as directed
by Required Purchasers); provided it shall be paid in cash or at Borrower’s
option, paid-in-kind.  Payment or acceptance of the increased interest rate
provided in this Section 2.3(b) is not a permitted alternative to timely payment
and shall not constitute a waiver of any Event of Default or otherwise prejudice
or limit any rights or remedies of Agent and any Purchaser.
 
(c)           Reserved.
 
(d)           Computation; 360-Day Year.  In computing interest, the date of the
purchase of any Notes shall be included and the date of payment shall be
excluded.  Interest shall be computed on the basis of a 360-day year for the
actual number of days elapsed.
 
(e)           Reserved.
 
(f)           Payment; Interest Computation.  Unless otherwise provided,
interest is payable monthly in arrears on the last calendar day of each month
(each such date, an “Interest Payment Date”).  In computing interest on the
Obligations, all Payments received after 3:00 p.m. Eastern time on any day shall
be deemed received on the next Business Day.  Agent shall not, however, be
required to credit Borrower’s account for the amount of any item of payment
which is unsatisfactory to Agent in its good faith business judgment.  All such
payments of interest shall be made by way of automatic bank draft.
 
2.4           Fees.  Borrower shall pay the following fees:
 
(a)           Processing Fee.  On the Restatement Date and each Closing Date for
any Additional Takedown or Automatic Takedown, a fully earned, non refundable
processing fee equal to two percent (2.0%) of the aggregate principal amount of
the Additional Notes being purchased and sold in connection with the applicable
Takedown (each a “Processing Fee” and collectively, the “Processing Fees”) shall
be paid by Borrower to each Purchaser purchasing Additional Notes at such
Takedown or any designee of any such Purchaser, in immediately available funds
by wire transfer to accounts designated by any such Purchaser or designee prior
to such Closing Date; provided, however, that the Processing Fee payable to
Plexus on the Restatement Date shall be reduced by the amount which has already
been paid to Plexus as an initial deposit of such Processing Fee prior to the
Restatement Date.  Furthermore, any Processing Fee payable at any Additional
Takedown or Automatic Takedown shall be reduced, on a dollar-for-dollar basis,
by the sum of any Commitment Fees previously paid pursuant to the following
Section 2.4(b).  For avoidance of doubt, in no event shall any Processing Fee be
less than zero; and
 
(b)           Commitment Fee.  On each Interest Payment Date prior to the
Commitment Termination Date (including the Interest Payment Date occurring on
the Commitment Termination Date), if applicable, a commitment fee (each a
“Commitment Fee” and collectively, the “Commitment Fees”) shall be paid by
Borrower
 

 
- 5 -

--------------------------------------------------------------------------------

 

 
to any Purchaser with a commitment to purchase Additional Notes or any designee
of any such Purchaser, in immediately available funds by wire transfer to
accounts designated by such Purchaser or designee prior to such Interest Payment
Date, in an equal to one percent (1.0%) per annum of the Unfunded Commitment
Amount on such Interest Payment Date.  For purposes hereof, “Unfunded Commitment
Amount” shall mean, as of any date of determination, the sum of (i) the
Commitment Amount, less (ii) the aggregate principal amount of all Additional
Notes purchased.
 
(c)           Reserved.
 
(d)           Reserved.
 
(e)           Costs and Expenses.  All Costs and Expenses (including reasonable
attorneys’ fees and expenses for documentation and negotiation of this
Agreement) incurred through and after the Initial Closing Date, when due.
 
 
2.5
Payments; Application of Payments.

 
(a)           All payments (including prepayments) to be made by Borrower under
any Note Document shall be made in immediately available funds in U.S. Dollars,
without setoff or counterclaim, before 3:00 p.m. Eastern time on the date when
due.  All such payments shall be made to each Purchaser in respect of the Notes
held by such Purchasers by wire transfer to an account designated by each such
Purchaser to Borrower from time to time.  Payments of principal and/or interest
received after 3:00 p.m. Eastern time are considered received at the opening of
business on the next Business Day.  When a payment is due on a day that is not a
Business Day, the payment shall be due the next Business Day, and additional
fees or interest, as applicable, shall continue to accrue until paid.
 
(b)           Purchasers shall apply the whole or any part of collected funds
against the Notes on a pro rata basis.
 
2.6           Withholding.
 
(a)           Payments received by Agent or any Purchaser from Borrower
hereunder will be made free and clear and without reduction of any withholding
Taxes that are not Excluded Taxes.  Specifically, however, if at any time any
Governmental Authority, Applicable Laws, regulation or international agreement
requires any Borrower to make any such withholding or deduction from any such
payment or other sum payable hereunder to Purchaser, Borrower hereby covenants
and agrees that the amount due from Borrower with respect to such payment or
other sum payable hereunder will be increased to the extent necessary to ensure
that, after the making of such required withholding or deduction (including
withholding of deductions applicable to additional sums payable under this
Section), Agent or any Purchaser, as applicable, receives a net sum equal to the
sum which it would have received had no withholding or deduction been required
and Borrower shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with Applicable Law.  Borrower
will furnish Purchaser with proof satisfactory to Agent and each Purchaser
indicating that Borrower has made such withholding payment provided, however,
that Borrower need not make any withholding payment if the amount or validity of
such withholding payment is contested in good faith by appropriate and timely
proceedings and as to which payment in full is bonded or reserved against by
Borrower.
 
(b)           To the extent it is legally permitted to do so, each Foreign
Lender shall deliver to Borrower on or prior to the date on which such Foreign
Lender becomes a party to this Agreement one or more (as Borrower may reasonably
request) properly completed and executed IRS Forms W-8ECI, W-8BEN, W-8IMY (as
applicable) or other applicable form, certificate or document prescribed by the
IRS certifying as to such Lender’s entitlement to exemption or reduction from
withholding or deduction of Taxes.  Each Lender shall (to the extent legally
entitled to do so) provide updated forms to Borrower on or prior to the date any
prior form previously provided under this Section 2.6(b) becomes obsolete or
expires, after the occurrence of an event requiring a change in the most recent
form or certification previously delivered by it pursuant to this Section 2.6(b)
or from time to time if requested by Borrower.  In the case of a Foreign Lender
claiming exemption from Tax on portfolio interest under Section 881(c) of the
IRC, the documentation to be provided by such Foreign Lender to Borrower under
this Section 2.6(b) shall include (x) a certificate in to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section
 
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
881(c)(3)(A) of the IRC, (B) a “10 percent shareholder” of Borrower within the
meaning of Section 881(c)(3)(B) of the IRC, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the IRC, and (y) a properly
executed and completed IRS Form W-8BEN.  Each U.S. Lender shall deliver to
Borrower on or prior to the date on which such Lender becomes a party to this
Agreement (and from time to time thereafter upon the request of Borrower)
properly completed and executed originals of IRS Form W-9 to enable Borrower to
determine whether or not the Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary
contained in this Agreement, Borrower shall not be required to pay additional
amounts to or indemnify Agent or any Lender pursuant to this Section 2.6 or
Section 2.7 to the extent that the obligation to pay Taxes or additional amounts
would not have arisen but for the failure of Agent or such Lender to comply with
this paragraph.  The agreements and obligations of Borrower contained in this
Section 2.6, 2.7, 2.8 and 2.9 shall survive the termination of this Agreement.
 
2.7           Indemnification by Borrower.   Borrower shall indemnify Agent and
each Purchaser within 10 days after demand therefore, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by Agent or such Purchaser and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to Borrower by Agent or any Purchaser shall be
conclusive absent manifest error.
 
2.8           Payment of Other Taxes.  Without limiting the provisions of
Section 2.6 or 2.7 above, Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
2.9           Tax Refunds.  If Agent or any Purchaser determines, in its sole
discretion, that it has received a refund of any Taxes for which it has been
indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to Section 2.6, it shall promptly pay over such
refund to Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by one or more Borrower under Section 2.6, 2.7, 2.8 or
2.9, as applicable), net of all out-of-pocket expenses of Agent or such
Purchaser, as applicable, and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of Agent or any Purchaser, agrees to repay the amount
paid over to Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to Agent or such Purchaser, as applicable,
in the event Agent or such Purchaser, as applicable, is required to repay such
refund to such Governmental Authority.  This paragraph shall not be construed to
require Agent or any Purchaser to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to Borrower or
any other Person or to alter its internal practices or procedures with respect
to the administration of Taxes.
 
 
3
CONDITIONS OF PURCHASE

 
3.1           Conditions Precedent to Initial Additional Takedown on the
Restatement Date. Each Purchaser’s obligation to purchase the Notes at the
Initial Additional Takedown under this Agreement is subject to the condition
precedent that Purchasers shall have received, in form and substance
satisfactory to Required Purchasers, such documents, and completion of such
other matters, as Required Purchasers may reasonably deem necessary or
appropriate, including, without limitation:
 
(a)           duly executed original signatures to the Note Documents;
 
(b)           copy of the Stock certificate of nLayer (with original delivered
to Senior Lender in accordance with the Intercreditor Agreement), with stock
power executed in blank; (ii) a UCC1 Financing Statement for nLayer; and (iii) a
Perfection Certificate for nLayer;
 
(c)           for each Borrower (including nLayer), Borrower’s Operating
Documents and a good standing certificate or similar certification of Borrower
certified by each applicable jurisdiction of incorporation or formation,
together with a certificate of foreign qualification from each jurisdiction in
which Borrower is qualified as a foreign corporation where the failure to be so
qualified would result in a Material Adverse Effect, each dated as of a date no
earlier than thirty (30) days prior to the Restatement Date;
 
(d)           duly executed original signatures to the Secretary’s Certificate
with completed Borrowing Resolutions for each Borrower (including nLayer);
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(e)           duly executed Second Amended and Restated Intercreditor Agreement,
in form and substance satisfactory to Agent and each Purchaser;
 
(f)           Purchasers shall have received evidence that EBITDA, on a trailing
twelve month basis (after giving pro forma effect to the nLayer Acquisition) is
greater than $11,500,000;
 
(g)           duly executed original signatures to the Amended and Restated
Pledge Agreement;
 
(h)           certified copies, dated as of a recent date, of financing
statement searches, as Purchasers shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the Initial Additional Takedown, will be terminated or released;
 
(i)           updated Perfection Certificates of Borrower and each Guarantor,
together with the duly executed original signatures thereto;
 
(j)           UCC3 assignments to existing financing statements for each
appropriate jurisdiction as is necessary, in the Purchasers’ sole discretion,
assigning the Liens granted to the Purchasers in the Collateral pursuant to the
Note Documents to the Agent, for the benefit of the Secured Parties;
 
(k)           Purchasers shall have received evidence that the Leverage Ratio
(after giving pro forma effect to the nLayer Acquisition) does not exceed 3.5 to
1.00;
 
(l)           a legal opinion of Borrower’s counsel (including special counsel
and local counsel, as deemed necessary by Agent), in form and substance
acceptable to Required Purchasers, in their reasonable discretion, dated as of
the Restatement Date together with the duly executed original signature thereto;
 
(m)           the duly executed original signatures to the Amended and Restated
Guarantees, together with Secretary’s Certificate/duly executed original
signatures to the completed Borrowing Resolutions for each Guarantor;
 
(n)           evidence satisfactory to Required Purchasers that the insurance
policies required by Section 6.7 hereof are in full force and effect, together
with appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Agent;
 
(o)           Purchasers shall have received true and correct copies of the
amendments to the Senior Loan Documents and the Acquisition Agreement, each in
form and substance satisfactory to Required Purchasers;
 
(p)           Plexus shall have completed its business, financial and legal due
diligence of the Note Parties; and
 
(q)           duly executed original signatures to the Initial Plexus Warrant;
 
(r)           Borrower shall have completed (or concurrently with the Initial
Additional Takedown will complete) the nLayer Acquisition in accordance with the
terms of the Acquisition Agreement in all material respects (without any
material amendment thereto or material waiver thereunder unless consented to by
Required Purchasers); and
 
(s)           Evidence satisfactory to Required Purchasers that the Liens in
favor of JPMorgan Chase Bank, N.A. (“JPMorgan”) on nLayer have been terminated,
and all outstanding Indebtedness owed to JPMorgan by NLayer shall have been paid
in full.
 
3.2           Conditions Precedent to all Takedowns.  In addition to the
conditions set forth in Section 3.1 with respect to the Initial Additional
Takedown, no Purchaser shall be required to purchase Notes at any Takedown until
the date (each such date, a "Closing Date") that each of the following
conditions has been satisfied (in each case in such manner and in form and
substance reasonably satisfactory to Required Purchasers):
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(a)           A Note shall have been executed by Borrower and delivered to each
Purchaser purchasing Additional Notes that requests issuance of a Note;
 
(b)           the representations and warranties in this Agreement shall be
true, accurate, and complete in all material respects on the applicable Closing
Date; provided, however, that such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Default or Event of Default shall have occurred and be continuing or result from
purchase of the Notes.  Each sale of Notes is Borrower’s representation and
warranty on that date that the representations and warranties in this Agreement
remain true, accurate, and complete in all material respects; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
 
(c)           in Required Purchasers’ good faith reasonable business judgment,
there has not been any material impairment in the general affairs, management,
results of operation, financial condition or the prospect of repayment of the
Obligations, or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Required Purchasers;
 
(d)           Borrower shall have delivered such other certificates, documents
and agreements as any Required Purchasers may reasonably request;
 
(e)           Borrower shall have paid all fees and expenses (including fees and
expenses of counsel) to be paid to Agent or any Purchaser, as applicable, on
such Closing Date as specified in Section 2.4 hereof;
 
(f)           Purchasers shall have received evidence reasonably satisfactory to
Agent indicating that, immediately prior to and after giving effect to such
Takedown, Borrower shall be in pro forma compliance with the Financial Covenants
set forth in Section 6.9; and
 
(g)           Each Purchaser shall have received all closing certificates,
corporate documents, evidence of authorization, forms and information required
by the U.S. Small Business Administration, including without limitation SBA
Forms 480 and 652, and other agreements, instruments and documents in respect of
any aspect or consequence of the transactions contemplated hereby as such
Purchaser may reasonably request, all of which shall be in form and substance
reasonably satisfactory to such Purchaser.
 
3.3           Conditions Precedent to Additional Takedowns and Automatic
Takedowns.  In addition to the conditions set forth in Section 3.2, no Purchaser
shall be required to purchase Notes at any Additional Takedown or Automatic
Takedown until the date that each of the following conditions has been satisfied
(in each case in such manner and in form and substance reasonably satisfactory
to Required Purchasers):
 
(a)           To the extent proceeds of any such Takedown are to be used by any
Person who is not a US Borrower, Purchasers shall have received a duly executed
amendment to the Secured Intercompany Note and, if necessary, a corresponding
amendment to each Debenture, in each case increasing the principal amount
thereto by such amount and otherwise in form and substance acceptable to
Required Purchasers; and
 
(b)           To the extent Plexus is the Purchaser of such Additional Notes
purchased at any such Takedown, Plexus shall have received an Additional Warrant
pursuant to Section 2.2(b), in form and substance satisfactory to Agent and
Plexus in their discretion.
 
(c)           To the extent proceeds of any such Takedown are to be used to
finance growth initiatives (other than Permitted Acquisitions) or working
capital needs, Purchasers shall have received a description, in reasonable
detail satisfactory to the Purchasers, of the growth initiative(s) or working
capital needs to be financed with such proceeds, which initiative(s) or working
capital needs, as applicable, shall be satisfactory to the Purchasers in their
sole discretion.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
3.4           Covenant to Deliver.  Borrower agrees to deliver to Agent and
Purchasers each item required to be delivered to Agent or any Purchaser under
this Agreement as a condition precedent to any Takedown.  Borrower expressly
agrees that a Note purchased prior to the receipt by Agent or any Purchaser of
any such item shall not constitute a waiver by Agent or any Purchaser of
Borrower’s obligation to deliver such item, and the purchasing of any Note in
the absence of a required item shall be in Required Purchasers’ sole discretion.
 
 
4
CREATION OF SECURITY INTEREST

 
4.1           Grant of Security Interest.  Each US Borrower (including nLayer)
hereby grants Agent, for the benefit of the Secured Parties, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Agent, for the benefit of the Secured Parties, the
Collateral, wherever located, whether now owned or hereafter acquired or
arising, and all proceeds and products thereof.
 
4.2           Priority of Security Interest.  Each US Borrower (including
nLayer) represents, warrants, and covenants that the security interest granted
herein is and shall at all times continue to be a first priority perfected
security interest in the Collateral (subject only to Permitted Liens (including
Liens securing the Senior Debt) that may have superior priority to Agent’s Lien
under this Agreement).  If a US Borrower (including nLayer) shall acquire a
commercial tort claim, such US Borrower (including nLayer) shall promptly notify
Agent in a writing signed by such US Borrower of the general details thereof and
grant to Agent, for the benefit of the Secured Parties, in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to Agent.
 
If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash.  Upon payment in full in cash of the Obligations and at such time
as each Purchaser’s obligation to purchase Notes has terminated, Agent shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.
 
4.3           Authorization to File Financing Statements.  Each US Borrower
(including nLayer) hereby authorizes Agent to file financing statements, without
notice to Borrower, with all appropriate jurisdictions to perfect or protect
Agent’s and each Purchaser’s interest or rights hereunder, including a notice
that any disposition of the Collateral except as set forth in this Agreement, by
either such US Borrower or any other Person, shall be deemed to violate the
rights of Agent under the Code.  Such financing statements may indicate the
Collateral as “all assets of the Debtor” or words of similar effect, or as being
of an equal or lesser scope, or with greater detail, all in Agent’s discretion.
 
 
5
REPRESENTATIONS AND WARRANTIES

 
Borrower represents and warrants as follows:
 
5.1           Due Organization; Authorization; Power and Authority.  Borrower
and each of its Subsidiaries are duly existing and in good standing as a
Registered Organization in its jurisdiction of formation and each is qualified
and licensed to do business and each is in good standing in any jurisdiction in
which the conduct of each of its business or its ownership of property requires
that it be qualified except where the failure to do so could not reasonably be
expected to have a material adverse effect on Borrower’s business, taken as a
whole (a “Material Adverse Effect”).  In connection with this Agreement,
Borrower has delivered to Agent completed certificates each signed by Borrower
and Guarantor, respectively, entitled “Perfection Certificate”.  Borrower
represents and warrants to Agent that (a) Borrower’s exact legal name is that
indicated on the Perfection Certificate and on the signature page hereof; (b)
Borrower is an organization of the type and is organized in the jurisdiction set
forth in the Perfection Certificate; (c) the Perfection Certificate accurately
sets forth Borrower’s organizational identification number or accurately states
that Borrower has none; (d) the Perfection Certificate accurately sets forth
Borrower’s place of business, or, if more than one, its chief executive office
as well as Borrower’s mailing address (if different than its chief executive
office); (e) Borrower (and each of its predecessors) has not, in the past five
(5) years, changed its jurisdiction of formation, organizational structure or
type, or any organizational number assigned by its jurisdiction; and (f) all
other information set forth on the Perfection Certificate pertaining to Borrower
and each of its Subsidiaries is accurate and complete (it being understood and
agreed that Borrower may from time to time update certain information in the
Perfection Certificate after the Initial Closing Date to the extent permitted by
one or more specific provisions in this Agreement).  If Borrower is not now a
Registered Organization but later becomes
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
one, Borrower shall promptly notify Agent of such occurrence and provide Agent
with Borrower’s organizational identification number.
 
The execution, delivery and performance by Borrower of the Note Documents to
which it is a party have been duly authorized, and do not (i) conflict with any
of Borrower’s organizational documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law, (iii)
contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any of its Subsidiaries or any of their property or assets may
be bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect and further subject to), or (v) constitute an event of
default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which it is a party or by which it is
bound in which the default could reasonably be expected to have a Material
Adverse Effect.
 
5.2           Collateral.  Borrower has good title to each item of the
Collateral upon which it purports to grant a Lien hereunder, free and clear of
any and all Liens except Permitted Liens.  Borrower has no deposit accounts
other than the deposit accounts with Senior Lender, the deposit accounts, if
any, described in the Perfection Certificate delivered to Agent in connection
herewith, or of which Borrower has given Agent notice and taken such actions as
are necessary to give Agent a perfected security interest therein (subject to
the Required Foreign Filings).  The Accounts are bona fide, existing obligations
of the Account Debtors.
 
The Collateral is not in the possession of any third party bailee (such as a
warehouse) except as otherwise provided in the Perfection Certificate.  None of
the components of the Collateral shall be maintained at locations other than as
provided in the Perfection Certificate or as permitted pursuant to Section
7.2.  In the event that Borrower, after the date hereof, intends to store or
otherwise deliver any portion of the Collateral in excess of One Hundred Thirty
Thousand Dollars ($130,000) in the aggregate to a bailee, then Borrower will
first receive the written consent of Agent and such bailee must execute and
deliver a bailee agreement in form and substance satisfactory to Agent in its
sole discretion.
 
All Inventory is in all material respects of good and marketable quality, free
from material defects.
 
Borrower is the sole owner of the Intellectual Property which it owns or
purports to own except for (a) non-exclusive licenses granted to its customers
in the ordinary course of business, (b) over-the-counter software that is
commercially available to the public, and (c) material Intellectual Property
licensed to Borrower and noted on the Perfection Certificate.  Each Patent which
it owns or purports to own and which is material to Borrower’s business is to
the knowledge of Borrower, valid and enforceable, and no part of the
Intellectual Property which Borrower owns or purports to own and which is
material to Borrower’s business, taken as a whole, has been judged invalid or
unenforceable, in whole or in part.  To Borrower’s knowledge, no claim has been
made that any part of the Intellectual Property violates the rights of any third
party except to the extent such claim would not have a Material Adverse Effect.
 
Except as noted on the Perfection Certificate, Borrower is not a party to, nor
is it bound by, any Restricted License.
 
5.3           Intentionally omitted.
 
5.4           Litigation.  There are no actions or proceedings pending or, to
the knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000).
 
5.5           Financial Condition.  All consolidated financial statements for
Borrower and any of its Subsidiaries delivered to Agent fairly present in all
material respects Borrower’s consolidated financial condition and Borrower’s
consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Agent.
 
5.6           Solvency.  Borrower is able to pay its debts (including trade
debts as they mature).
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
5.7           Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act of 1940, as amended.  Borrower is not engaged as one of its important
activities in extending credit for margin stock (under Regulations X, T and U of
the Federal Reserve Board of Governors).  Borrower has complied in all material
respects with the Federal Fair Labor Standards Act or, in the case of EMEA, with
all employment legislation in force in England and Wales (including, without
limitation, the Employment Rights Act 1996).  Borrower has complied in all
material respects with all Securities Laws. Neither Borrower nor any of its
Subsidiaries is a “holding company” or an “affiliate” of a “holding company” or
a “subsidiary company” of a “holding company” as each term is defined and used
in the Public Utility Holding Company Act of 2005.  Borrower has not violated
any laws, ordinances or rules, the violation of which could reasonably be
expected to have a Material Adverse Effect.  None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally.  Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Governmental Authorities that are necessary to
continue their respective businesses as currently conducted, except where the
failure to obtain or make such consents, declarations, notices or filings would
not reasonably be expected to have a Material Adverse Effect.  Borrower (a) is
in compliance in all material respects with and (b) has procured and is now in
possession of, all material licenses, permits, approvals and consents required
by any applicable federal, state or local law, rule or regulation (including,
without limitation, rules and regulations promulgated by the Federal
Communications Commission and any similar state agency) for the operation of
Borrower’s business in each jurisdiction wherein it is now conducted.  No Note
Party, nor any Affiliate thereof nor any present stockholder thereof appears on
any list of "Specially Designated Nationals" or known or suspected terrorists
that has been generated by the Office of Foreign Assets Control of the United
States Department of Treasury ("OFAC"), nor is any Note Party, Affiliate or
stockholder thereof a citizen or resident of any country that is subject to
embargo or trade sanctions enforced by OFAC, or otherwise is a Person (i) whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) who engages in any dealings or
transactions prohibited by Section 2 of such executive order, or, to its
knowledge, is otherwise associated with any such person in any manner violative
of Section 2, or (iii) subject to the limitations or prohibitions under any
other OFAC regulation or executive order.
 
5.8           Subsidiaries; Investments.  Borrower does not own any stock,
partnership interest or other equity securities except for Permitted
Investments.
 
5.9           Tax Returns and Payments; Pension Contributions.  Borrower and
each of its Subsidiaries has timely filed all required Tax returns, and Borrower
and each of its Subsidiaries has paid, or made provision to pay, all foreign,
federal, state, national, and local Taxes, assessments, deposits and
contributions owed by Borrower and its Subsidiaries (whether or not reflected on
a Tax return) in excess of $50,000.00 in the aggregate; provided that Borrower
may defer payment of any contested Taxes, provided further that Borrower (a) in
good faith contests its obligation to pay the Taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Agent in writing
of the commencement of, and any material development in, the proceedings, (c)
posts bonds or takes any other steps required to prevent the Governmental
Authority levying such contested Taxes from obtaining a Lien upon any of the
Collateral that is other than a “Permitted Lien”.  Borrower has no knowledge of
any claims or adjustments proposed or asserted for any of Borrower's prior Tax
years which could result in additional Taxes becoming due and payable by
Borrower.  Borrower has paid all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms,
and Borrower has not withdrawn from participation in, and has not permitted
partial or complete termination of, or permitted the occurrence of any other
event with respect to, any such plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.
 
5.10           Use of Proceeds.  Borrower (i) acknowledges that it used the
proceeds of the Original Notes to finance the Packet Exchange Acquisition and
for working capital purposes, and (ii) agrees that it shall use the proceeds of
Additional Notes (a) to partially finance the nLayer Acquisition, (b) to fund
additional Permitted Acquisitions and other growth related initiatives, or (c)
with respect to any Additional Notes purchased at any Automatic Takedown, to
prepay Senior Debt in order to increase availability under the Revolving
Line.  In no event shall any proceeds of any Notes be used for personal, family,
household or agricultural purposes.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
5.11           Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Agent or
any Purchaser, as of the date such representation, warranty, or other statement
was made, taken together with all such written certificates and written
statements given to Agent or any Purchaser, contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in the certificates or statements not misleading (it being recognized
by Agent and each Purchaser that the projections and forecasts provided by
Borrower in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
 
5.12           Definition of “Knowledge.”  For purposes of the Note Documents,
whenever a representation or warranty is made to Borrower’s knowledge or
awareness, to the “best of” Borrower’s knowledge, or with a similar
qualification, knowledge or awareness means the actual knowledge, after
reasonable investigation, of the Responsible Officers.
 
5.13           Acquisition
Agreement.                                           Borrower has delivered to
Agent a complete and correct copy of the Acquisition Agreement (including all
schedules, exhibits, amendments, supplements, modifications, assignments and all
other documents delivered pursuant thereto or in connection therewith).  No
event of Default has occurred thereunder.  The Acquisition Agreement complies
with, and the nLayer Acquisition has been, or concurrent with the Initial
Additional Takedown will be, consummated in accordance with, all Applicable
Laws.  The Acquisition Agreement is in full force and effect as of the
Restatement Date, has not been terminated, rescinded or withdrawn. All
Governmental Approvals having jurisdiction over the seller, any Note Party and
other Persons referenced therein, with respect to the transactions contemplated
by the Acquisition Agreement, have been obtained, and no such approvals impose
any conditions to the consummation of the transactions contemplated by the
Acquisition Agreement or to the conduct by any Note Party of its business
thereafter.
 
5.14           Capitalization.                                The authorized
capital stock of GTTI consists of (x) 80,000,000 shares of Common Stock, of
which as March 23, 2012, 18,901,564 are issued and outstanding, 6,500,000 shares
are reserved for issuance pursuant to GTTI’s stock option and purchase plans and
zero (0) shares are reserved for issuance pursuant to securities (other than the
Notes, the Original Warrant and the Additional Warrant) exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (y) no shares
of preferred stock.  All of such outstanding shares have been, or upon issuance
will be, validly issued and are fully paid and nonassessable.  Except as set
forth on Schedule 5.14 or in the first sentence of this Section 5.14, no shares
of the GTTI’s capital stock are subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by GTTI; (ii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of GTTI or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which GTTI or any of its Subsidiaries is or
may become bound to issue additional shares of capital stock of GTTI or any of
its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any shares of capital
stock of GTTI or any of its Subsidiaries; (iii) there are no agreements or
arrangements under which GTTI or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act, (iv) there are
no outstanding securities or instruments of GTTI or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which GTTI or any of its
Subsidiaries is or may become bound to redeem a security of GTTI or any of its
Subsidiaries; (v) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Original Warrants or the Additional Warrant; and (vi) GTTI does not have any
stock appreciation rights or "phantom stock" plans or agreements or any similar
plan or agreement.  No Person has any valid right to rescind any purchase of the
Original Warrants or the Additional Warrant, any shares of capital stock or
other securities of any Note Party.
 
 
6
AFFIRMATIVE COVENANTS

 
Borrower shall do all of the following:
 
6.1           Government Compliance.  (a) Maintain its and all its Subsidiaries’
legal existence and good standing in their respective jurisdictions of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a Material Adverse
Effect.  Borrower shall comply, and
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
have each Subsidiary comply, with all laws, ordinances and regulations to which
it is subject, the noncompliance with which would reasonably be expected to have
a Material Adverse Effect.
 
(b)           Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Note Documents to which it
is a party and the grant of a security interest to Agent and Purchasers in all
of its property.  Borrower shall promptly notify Agent and each Purchaser of any
such Governmental Approvals obtained by Borrower and, upon request of Agent or
any Purchaser, provide copies of any such obtained Governmental Approvals to
Agent or such Purchaser, as the case may be.
 
6.2           Financial Statements, Reports, Certificates.
 
(a)           Borrower shall provide Agent and each Purchaser with the
following:
 
(i)  intentionally omitted;
 
(ii) intentionally omitted;
 
(iii) within thirty (30) days after the end of each month, monthly unaudited
financial statements including year-to-date calculations, setting forth in each
case in comparative form the figures for (A) such period set forth in the
projections delivered pursuant to this Section 6.2(a)(vi) hereof, (B) the
corresponding month of the previous fiscal year and (C) the corresponding
portion of the previous fiscal year, all in reasonable detail;
 
(iv) within thirty (30) days after the end of each fiscal quarter of Borrower, a
quarterly Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such fiscal quarter, Borrower was in full compliance with
all of the terms and conditions of this Agreement, and setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement and such other information as Agent or any Purchaser shall reasonably
request, including, without limitation, a statement that at the end of such
quarter there were no held checks;
 
(v) within sixty (60) days after the end of each fiscal year of Borrower, and as
and when amended or updated in any material respect, (A) annual operating
budgets (including income statements, balance sheets and cash flow statements,
by month) for the upcoming fiscal year of Borrower, and (B) annual financial
projections for the following fiscal year (on a quarterly basis), together with
any related business forecasts used in the preparation of such annual financial
projections;
 
(vi) within one hundred twenty (120) days following the end of Borrower's fiscal
year, annual financial statements certified by, and with an unqualified opinion
of J.H. Cohn LLP, or any other independent certified public accountants
acceptable to Agent and each Purchaser;
 
(vii)  within five (5) days of delivery, copies of all statements, reports and
notices made available to Borrower’s security holders or to any holders of
Subordinated Debt;
 
(viii) a prompt report of any legal actions pending or threatened in writing
against Borrower or any of its Subsidiaries that could result in damages or
costs to Borrower or any of its Subsidiaries of, individually or in the
aggregate, Five Hundred Thousand Dollars ($500,000) or more or have a Material
Adverse Effect;
 
(ix)  promptly, and in any event no later than five (5) days following execution
thereof, true, correct and complete copies of any agreement, instrument or
document effecting an amendment, modification, supplement or waiver of any
Senior Loan Document, the Intercompany Note, or any Debenture;
 
(x)  promptly, and in any event no longer than five (5) days after the date
thereof, copies of all amendments, consents, waivers, forbearances, or
modifications to and any other material notice or reports provided by or to any
Note Party under or with respect to the Senior Debt (other than reports or
notices identical to reports or notices provided pursuant to the terms hereof)
or the Intercompany Note;
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(b)           For so long as Borrower is subject to the reporting requirements
under the Securities Exchange Act of 1934, as amended, Borrower shall provide
Agent and each Purchaser, within five (5) days after filing, all reports on Form
10-K, 10-Q and 8-K filed with the SEC or a link thereto on Borrower’s or another
website on the Internet, including the SEC’s EDGAR website.  Any materials filed
with the SEC reports that otherwise satisfy the requirements of Section 6.2(a)
shall be considered delivered for the purposes of that section when filed with
the SEC.
 
(c)           Borrower shall provide Agent and each Purchaser with prompt
written notice of (i) any material change in the composition of the Intellectual
Property, (ii) the registration of any Copyright (including any subsequent
ownership right of Borrower in or to any Copyright), Patent or Trademark not
previously disclosed to Agent, (iii) Borrower’s knowledge of an event that
materially adversely affects the value of the Intellectual Property, (iv) any
pending or threatened (in writing) labor dispute, strike or walkout, or the
expiration of any labor contract if any would have a Material Adverse Effect;
(v) any default under or termination of a material contract which could
reasonably be expected to have a Material Adverse Effect; (vi) Borrower’s
knowledge of the existence of any Default or Event of Default; (vii) Borrower’s
knowledge of any violation of any Applicable Law which could reasonably be
expected to have a Material Adverse Effect; (viii) the discharge of or any
withdrawal or resignation by Borrower's independent accountants; or (ix)
Borrower’s knowledge of the occurrence of any “defaults” or “events of default”
under any Senior Loan Documents, the Intercompany Note, or any Debenture.
 
6.3           Accounts Receivable.
 
(a)           Intentionally Omitted.
 
(b)           Intentionally Omitted.
 
(c)           Collection of Accounts.  Borrower shall have the right to collect
all Accounts, unless and until a Default or an Event of Default has occurred and
is continuing.  All payments on, and proceeds of, Accounts shall be deposited
directly by the applicable Account Debtor into a lockbox account, or such other
“blocked account” as Agent or Senior Lender (as applicable) may specify,
pursuant to a blocked account agreement in form and substance satisfactory to
Agent in its sole discretion and in accordance with the Intercreditor Agreement.
 
(d)           Intentionally Omitted.
 
(e)           Verification.  Agent and each Purchaser may, from time to time,
verify directly with the respective Account Debtors the validity, amount and
other matters relating to the Accounts, either in the name of Borrower or Agent
or such other name as Agent or any Purchaser may choose, provided that, prior to
the occurrence of an Event of Default, any such verification shall be subject to
prior written notice to Borrower.
 
(f)           No Liability.  Agent and each Purchaser shall not be responsible
or liable for any shortage or discrepancy in, damage to, or loss or destruction
of, any goods, the sale or other disposition of which gives rise to an Account,
or for any error, act, omission, or delay of any kind occurring in the
settlement, failure to settle, collection or failure to collect any Account, or
for settling any Account in good faith for less than the full amount thereof,
nor shall Agent or any Purchaser be deemed to be responsible for any of
Borrower’s obligations under any contract or agreement giving rise to an
Account.  Nothing herein shall, however, relieve Agent or any Purchaser from
liability for its own gross negligence or willful misconduct.
 
6.4           Remittance of Proceeds.  Deliver, in kind, all proceeds arising
from the disposition of any Collateral to Senior Lender or Purchasers, as
applicable in accordance with the Intercreditor Agreement, in the original form
in which received by Borrower not later than the second Business Day after
receipt by Borrower, to be applied to the Obligations (1) prior to an Event of
Default, pursuant to the terms of Section 2.5(b) hereof, and (2) after the
occurrence and during the continuance of an Event of Default, pursuant to the
terms of Section 9.4 hereof; provided that, if no Event of Default has occurred
and is continuing, Borrower shall not be obligated to remit to Purchasers the
proceeds of the sale of surplus, worn out or obsolete Equipment disposed of by
Borrower in good faith in an arm’s length transaction for an aggregate purchase
price of Two Hundred Thousand Dollars ($200,000) or less (for all such
transactions in any fiscal year).  Borrower agrees that it will maintain all
proceeds of Collateral in an account satisfactory to Purchasers.  Nothing in
this Section limits the restrictions on disposition of Collateral set forth
elsewhere in this Agreement.
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
6.5           Taxes; Pensions; Withholding.  Timely file, and require each of
its Subsidiaries to timely file, all required Tax returns and reports and timely
pay, and require each of its Subsidiaries to timely pay, all foreign, federal,
state, national and local Taxes, assessments, deposits and contributions owed by
Borrower and each of its Subsidiaries, except for deferred payment of any Taxes
contested or otherwise permitted pursuant to the terms of Section 5.9 hereof,
and shall deliver to Purchasers, on demand, appropriate certificates attesting
to such payments, and pay all amounts necessary to fund all present pension,
profit sharing and deferred compensation plans in accordance with their terms.
 
6.6           Access to Collateral; Books and Records.  At reasonable times, on
two (2) Business Days’ notice (provided no notice is required if an Event of
Default has occurred and is continuing), each Purchaser, or their agents, shall
have the right, up to two (2) times in any fiscal year (or more frequently, as
each Purchaser shall determine necessary), to inspect the Collateral and the
right to audit and copy Borrower’s Books.  The foregoing inspections and audits
shall be at Borrower’s expense (not to exceed $1,000 so long as a Default or
Event of Default shall not have occurred or be continuing) plus reasonable
out-of-pocket expenses.
 
6.7           Insurance.  Keep its business and the Collateral insured for risks
and in amounts standard for companies in Borrower’s industry and location and as
Required Purchasers may reasonably request.  Insurance policies shall be in a
form, with companies, and in amounts that are reasonably satisfactory to
Required Purchasers.  All property policies shall have a lender’s loss payable
endorsement showing Agent as the sole lender loss payee and waive subrogation
against Agent and shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days notice before canceling or declining to renew its
policy.  All liability policies shall show, or have endorsements showing, Agent
as an additional insured, and all such policies (or the loss payable and
additional insured endorsements) shall provide that the insurer shall endeavor
to give Agent at least thirty (30) days notice before canceling or declining to
renew its policy.  At any Purchaser’s request, Borrower shall deliver certified
copies of policies and evidence of all premium payments.  Proceeds payable under
any policy shall, at Required Purchasers’ option, following the occurrence and
during the continuance of an Event of Default, be payable to either the Senior
Lender on account of the Senior Debt, or Purchasers on account of the
Obligations, as applicable in accordance with the Intercreditor Agreement.  If
Borrower fails to obtain insurance as required under this Section 6.7 or to pay
any amount or furnish any required proof of payment to third persons and Agent,
Agent may make all or part of such payment or obtain such insurance policies
required in this Section 6.7, and take any action under the policies Agent deems
prudent.
 
6.8           Operating Accounts.
 
(a)           Maintain its and its Subsidiaries’, if any, domestic depository,
operating accounts and securities accounts with Senior Lender and Senior
Lender’s affiliates (and upon payment in full of the Senior Debt, at financial
institutions acceptable to Required Purchasers who have entered into Control
Agreements in favor of Agent) with all excess domestic funds maintained at or
invested through Senior Lender or an affiliate of Senior Lender (and upon
payment in full of the Senior Debt, at financial institutions acceptable to
Required Purchasers who have entered into Control Agreements in favor of Agent),
which accounts shall represent at least one hundred percent (100%) of the dollar
value of Borrower’s and Guarantor’s accounts at all financial institutions in
the United States, and least sixty percent (60%) of the dollar value of
Borrower’s and each Subsidiaries’ accounts at all financial institutions
worldwide.  Any domestic Guarantor shall maintain all depository, operating and
securities accounts with Senior Lender or an affiliate of Senior Lender (and
upon payment in full of the Senior Debt, at financial institutions acceptable to
Required Purchasers who have entered into Control Agreements in favor of Agent).
Notwithstanding the foregoing, (A) EMEA shall be permitted to maintain its
existing deposit accounts with (i) Standard Chartered Bank (the “Standard
Accounts”), provided that the aggregate maximum balance of such Standard
Accounts does not exceed Twenty Five Thousand Dollars ($25,000) at any time, and
(ii) Commerzbank (the “Commerzbank Accounts”), provided that the aggregate
maximum balance of such Commerzbank Accounts does not exceed One Million Dollars
($1,000,000) at any time; (B) no later than seventy-five (75) days after the
Initial Closing Date (or such later date as Required Purchasers shall determine,
in their sole but reasonable discretion), all accounts held by any of PEIRL,
PEUSA, PEINC, and PELTD maintained at financial institutions other that Senior
Lender or Senior
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
Lender’s Affiliates shall have been (i) closed, with all proceeds in such
transferred to a Collateral Account at Senior Lender or one of Senior Lender’s
Affiliates; or (ii) subject to an account control agreement in favor of Agent
and/or Senior Lender in accordance with the Intercreditor Agreement, in form and
substance acceptable to Agent, in its reasonable discretion; and (C) no later
than seventy-five (75) days after the Restatement Date (or such later date as
Required Purchasers shall determine, in their sole but reasonable discretion),
all accounts held by nLayer maintained at financial institutions other that
Senior Lender or Senior Lender’s Affiliates shall have been (i) closed, with all
proceeds in such transferred to a Collateral Account at Senior Lender or one of
Senior Lender’s Affiliates; or (ii) subject to an account control agreement in
favor of Agent and/or Senior Lender in accordance with the Intercreditor
Agreement, in form and substance acceptable to Agent, in its reasonable
discretion.
 
(b)           Provide Purchasers five (5) days prior-written notice before
establishing any Collateral Account at or with any bank or financial institution
other than Senior Lender or Senior Lender’s Affiliates.  For each Collateral
Account that Borrower at any time maintains in the United States or the United
Kingdom, Borrower shall cause the applicable bank or financial institution
(other than Senior Lender) at or with which any such Collateral Account is
maintained to execute and deliver a Control Agreement or other appropriate
instrument with respect to such Collateral Account to perfect Agent’s and
Purchasers’ Lien in such Collateral Account in accordance with the terms
hereunder which Control Agreement may not be terminated without the prior
written consent of Agent.  The provisions of the previous sentence shall not
apply to the Standard Accounts, the Commerzbank Accounts, deposit accounts
exclusively used for payroll, payroll Taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s employees and identified to
Purchasers by Borrower as such.
 
6.9           Financial Covenants.
 
Maintain at all times, to be tested and certified as of the last day of each
month, unless otherwise noted, on a consolidated basis, unless otherwise noted:
 
 (a)           Liquidity.  Borrower shall maintain, at all times, unrestricted
cash of at least Two Million and Five Hundred Thousand Dollars ($2,500,000).
 
(b)           Fixed Charge Coverage Ratio.  On a quarterly basis, as of the last
day of each fiscal quarter of Borrower, measured on a trailing three month
basis, Borrower shall maintain a ratio of (i) Cash Basis EBITDA for such period
dividedby (ii) Fixed Charges of at least 1.15:1.00.
 
(c)           Leverage Ratio.   On a quarterly basis, as of the last day of each
fiscal quarter of Borrower set forth in the following table, measured on a
trailing twelve month basis, Borrower shall maintain a Leverage Ratio for such
period of at least the minimum ratio set forth in the table below opposite such
date:
 
 
Date
Leverage Ratio
 
For the 12 month period ending June 30, 2012, through the 12 month period ending
March 31, 2013
 
 
3.50:1.00
 
For the 12 month period ending June 30, 2013, and for the 12 month period ending
September 30, 2013
 
 
3.25:1.00
 
   For the 12 month period ending December 31, 2013, and for the 12 month period
ending each fiscal quarter thereafter
 
 
3.00:1.00

 
(d)   Minimum Adjusted EBITDA. As of the last day of each fiscal quarter of
Borrower set forth in the following table, Borrower shall achieve Adjusted
EBITDA of at least the required amount set forth in the following table for the
applicable period set forth opposite thereto:
 


Applicable Period
Applicable Amount
For the 12 month period
ending March 31, 2012
$8,700,000

 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
6.10           Protection and Registration of Intellectual Property Rights.
 
(a)           (i) Protect, defend and maintain the validity and enforceability
of its Intellectual Property; (ii) promptly advise Purchasers in writing of
material infringements of its Intellectual Property known to Borrower; and (iii)
not allow any Intellectual Property material to Borrower’s business, taken as a
whole, to be abandoned, forfeited or dedicated to the public without Required
Purchasers’ written consent.
 
(b)           If Borrower (i) obtains any Patent, registered Trademark,
registered Copyright, registered mask work, or any pending application for any
of the foregoing, whether as owner, licensee or otherwise, or (ii) applies for
any Patent or the registration of any Trademark, then Borrower shall promptly
provide written notice thereof to Purchasers and shall execute such intellectual
property security agreements and other documents and take such other actions as
Required Purchasers shall request in their good faith business judgment to
perfect and maintain a first priority (subject only to Liens securing the Senior
Debt) perfected security interest in favor of Agent and Purchasers in such
property.  If Borrower decides to register any Copyrights or mask works in the
United States Copyright Office, Borrower shall: (x) provide Purchasers with at
least fifteen (15) days prior written notice of Borrower’s intent to register
such Copyrights or mask works together with a copy of the application it intends
to file with the United States Copyright Office (excluding exhibits thereto);
(y) execute an intellectual property security agreement and such other documents
and take such other actions as Required Purchasers may request in their good
faith business judgment to perfect and maintain a first priority (subject only
to Liens securing the Senior Debt) perfected security interest in favor of Agent
and Purchasers in the Copyrights or mask works intended to be registered with
the United States Copyright Office; and (z) record such intellectual property
security agreement with the United States Copyright Office contemporaneously
with filing the Copyright or mask work application(s) with the United States
Copyright Office.  Borrower shall promptly provide to Purchasers copies of all
applications that it files for Patents or for the registration of Trademarks,
Copyrights or mask works, together with evidence of the recording of the
intellectual property security agreement necessary for Agent and Purchasers to
perfect and maintain a first priority (subject only to Liens securing the Senior
Debt) security interest in such property.
 
(c)           Provide written notice to Purchasers within ten (10) days of
entering or becoming bound by any material Restricted License (other than
over-the-counter software that is commercially available to the
public).  Borrower shall take such steps as Required Purchasers reasonably
requests to obtain the consent of, or waiver by, any person whose consent or
waiver is necessary for (i) any Restricted License to be deemed “Collateral” and
for Agent and Purchasers to have a security interest in it that might otherwise
be restricted or prohibited by law or by the terms of any such Restricted
License, whether now existing or entered into in the future, and (ii) Agent and
Purchasers to have the ability in the event of a liquidation of any Collateral
to dispose of such Collateral in accordance with Agent’s and each Purchaser’s
rights and remedies under this Agreement and the other Note Documents.
 
6.11           Litigation Cooperation.  From the date hereof and continuing
through the termination of this Agreement, make available to Purchasers, without
expense to any Purchaser, Borrower and its officers, employees and agents and
Borrower’s Books, to the extent that Required Purchasers may deem them
reasonably necessary to prosecute or defend any third-party suit or proceeding
instituted by or against Agent or any Purchaser with respect to any Collateral
or relating to Borrower.
 
6.12           Creation/Acquisition of Subsidiaries.  Notwithstanding and
without limiting the negative covenant contained in Section 7.3 hereof, in the
event Borrower or any Subsidiary creates or acquires any Subsidiary, Borrower
and such Subsidiary shall notify Purchasers not less than ten (10) Business Days
prior to the creation or acquisition of such new Subsidiary and cause each such
Subsidiary to, in Required Purchaser’s sole discretion, become a co-Borrower or
Guarantor under the Note Documents and grant a continuing pledge and security
interest in and to the assets of such Subsidiary (the description of such assets
to be substantially the same as the Collateral described on Exhibit A hereto);
and Borrower shall grant and pledge to Agent, for the benefit of the Secured
Parties, a perfected security interest in the stock, units or other evidence of
ownership of each Subsidiary.
 
6.13           Further Assurances.  Execute any further instruments and take
further action as Required Purchasers reasonably requests to perfect or continue
Agent’s and Purchasers’ Lien in the Collateral or to effect the purposes of this
Agreement and/or any of the other Note Documents.  Borrower shall deliver to
Required Purchasers, within five (5) days after the same are sent or received,
copies of all correspondence, reports, documents and other filings with any
Governmental Authority regarding compliance with or maintenance of Governmental
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
Approvals or Requirements of Law or that could reasonably be expected to have a
material effect on any of the Governmental Approvals or otherwise on the
operations of Borrower or any of its Subsidiaries.
 
6.14           Post-Closing Requirements. On or before May 11, 2012 (or such
later date as Required Purchasers shall determine, in their sole discretion,
Borrower shall deliver to Agent updated evidence of insurance for each Borrower
and each Guarantor, in each case acceptable to Required Purchasers, in their
reasonable discretion.
 
6.15           Observer Rights.
 
(a)           GTTI (and (i) EMEA, in the event EMEA commences regularly
scheduled board meetings, and (ii) any of GTTI’s other Subsidiaries, to the
extent any outside directors become members of such Board of Directors or
similar governing body) shall allow a representative designated by Agent to
attend in a non-voting observer capacity all meetings of the Board of Directors
of GTTI (and EMEA and any of GTTI’s other Subsidiaries, if applicable) (each, a
“Board Observer”); provided, however, that such party reserves the right to
exclude the Board Observer from access to any material or meeting or portion
thereof if  such Note Party reasonably believes upon advice of counsel that such
exclusion is reasonably necessary to preserve the attorney-client privilege
between such Note Party and its counsel, or if such potion of a meeting is an
executive session limited solely to members of the Board of Directors and its
legal counsel. Subject to the foregoing, GTTI, or EMEA or any of GTTI’s other
Subsidiaries, if applicable, shall (i) give each Purchaser notice of all such
meetings, at the same time as furnished to its respective directors, (ii)
provide to each Purchaser all notices, documents and information furnished to
the directors of each entity, whether at or in anticipation of a meeting, an
action by written consent or otherwise, at the same time furnished to such
directors (including with respect to meetings of an executive session in which
the Board Observer is or was not in attendance), (iii) notify each Purchaser and
permit each such Board Observer to participate by telephone in, emergency
meetings of each such Board of Directors, or (iv) provide each Purchaser copies
of the minutes of all such meetings at the time such minutes are furnished to
the members of the applicable Board of Directors (including with respect to
meetings of an executive session in which the Board Observer was not in
attendance).  Borrower shall reimburse all reasonable out-of-pocket expenses
incurred by the Board Observer in connection with attending any such meetings.
 
(b)           Board Observer will agree in writing, to hold in confidence and
trust and to act in a fiduciary manner with respect to all information provided
to the Board Observer in connection with Board Observer’s rights except to the
extent in the public domain at the time of such provision, subsequently released
into the public domain (through no fault of Board Observer), or otherwise
required by law and any other regulatory process to which Board Observer is
subject; provided that Board Observer may disclose information of a
non-technical nature, including financial information, (i) to Board Observer’s
partners, employees, members and affiliates, or (ii) to the extent necessary to
assert any right or defend against any claim arising as a result of the
transactions contemplated by this Agreement.  Notwithstanding the foregoing,
except for summary financial information about any Note Party which Board
Observer delivers to Board Observer’s partners, members and affiliates pursuant
to Board Observer’s regular reporting practices, Board Observer will only
disclose information provided to Board Observer in connection with Board
Observers rights under this Agreement to those of Board Observer’s partners,
members and affiliates who have been informed as to the confidential nature of
such information and the terms of this Agreement.
 
(c)           The rights described in this Section shall continue until (i)
Purchasers (and any of their respective Affiliates) hold Original Warrants,
Additional Warrants or capital stock in an amount equal to less than 2% of the
fully diluted shares of GTTI, and (ii) all Notes have been paid in full in
cash.  The confidentiality provision of this Section will survive any such
termination.
 
6.16           Senior Credit Enhancements.  If the Senior Lender receives any
additional guaranty, or any other written credit enhancement after the Initial
Closing Date, Borrower shall cause the same, as modified to preserve any
cushions that may exist, to be simultaneously granted to Agent and Purchasers
unless expressly waived by Required Purchasers, subject to the terms of the
Intercreditor Agreement.
 
 
7
NEGATIVE COVENANTS

 
Borrower shall not and shall not permit any Subsidiary to do any of the
following without Required Purchasers’ prior written consent:
 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
 
7.1           Dispositions. Convey, sell, lease, transfer, assign, or otherwise
dispose of (collectively, “Transfer”), or permit any of its Subsidiaries to
Transfer, all or any part of its business or property, except for Transfers (a)
of Inventory in the ordinary course of business; (b) of worn out or obsolete
Equipment; (c) non-exclusive licenses and similar arrangements for the use of
property of Borrower and/or its Subsidiaries in the ordinary course of business;
and (d) in connection with Permitted Liens and Permitted Investments.
 
7.2           Changes in Business, Management, Ownership, or Business
Locations.  (a) Engage in or permit any of its Subsidiaries, if any, to engage
in any business other than the businesses currently engaged in by Borrower and
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; or (c) (i) have a change in both of GTTI’s Chief Executive Officer and
Chief Financial Officer; or (ii) enter into any transaction or series of related
transactions the result of which constitutes a Change of Control.
 
Borrower shall not, without at least thirty (30) days prior written notice to
Purchasers: (1) add any new offices or business locations, including warehouses
(unless such new offices or business locations contain less than Twenty-Five
Thousand Dollars ($25,000) in Borrower’s assets or property) or deliver any
portion of the Collateral valued, individually or in the aggregate, in excess of
Twenty-Five Thousand Dollars ($25,000) to a bailee at a location other than to a
bailee and at a location already disclosed in the Perfection Certificate, (2)
change its jurisdiction of organization, (3) change its organizational structure
or type, (4) change its legal name, or (5) change any organizational number (if
any) assigned by its jurisdiction of organization.  If Borrower intends to
deliver any portion of the Collateral valued, individually or in the aggregate,
in excess of Twenty-Five Thousand Dollars ($25,000) to a bailee, and Agent and
such bailee are not already parties to a bailee agreement governing both the
Collateral and the location to which Borrower intends to deliver the Collateral,
then Borrower will first receive the written consent of Required Purchasers, and
such bailee shall execute and deliver a bailee agreement in form and substance
satisfactory to Required Purchasers in their reasonable discretion.
 
7.3           Mergers or Acquisitions. Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock/shares or property of another Person, other than the nLayer
Acquisition and Permitted Acquisitions.  A Subsidiary may merge or consolidate
into another Subsidiary or into Borrower.
 
7.4           Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.
 
7.5           Encumbrance.  Create, incur, allow, or suffer any Lien on any of
its property, or assign or convey any right to receive income, including the
sale of any Accounts, or permit any of its Subsidiaries to do so, except for
Permitted Liens, permit any Collateral not to be subject to the first priority
(subject only to Liens securing the Senior Debt) security interest granted
herein, or enter into any agreement, document, instrument or other arrangement
(except with or in favor of Agent and Purchasers) with any Person which directly
or indirectly prohibits or has the effect of prohibiting Borrower or any
Subsidiary from assigning, mortgaging, pledging, granting a security interest in
or upon, or encumbering any of Borrower’s or any Subsidiary’s Intellectual
Property, except as is otherwise permitted in Section 7.1 hereof and the
definition of “Permitted Liens” herein.
 
7.6           Maintenance of Collateral Accounts. Maintain any Collateral
Account except pursuant to the terms of Section 6.8(b) hereof.
 
7.7           Distributions; Investments.  (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock/shares
provided that (i) Borrower may convert any of its convertible securities into
other securities pursuant to the terms of such convertible securities or
otherwise in exchange thereof, (ii) Borrower may pay dividends solely in common
stock/shares; (iii) Borrower may repurchase the stock of former employees or
consultants pursuant to stock/share repurchase agreements so long as an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase, provided such repurchase does not exceed in
the aggregate of One Hundred Thousand Dollars ($100,000) per fiscal year, and
(iv) Borrower shall cause and direct Intercompany Borrowers to make regularly
scheduled interest payments on the Secured Intercompany Note and otherwise
comply therewith, in each case in accordance with the terms thereof; or (b)
directly or indirectly make any Investment (including, without limitation, any
additional Investment in any Subsidiary) other than Permitted Investments, or
permit any of its Subsidiaries to do so.
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
7.8           Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are (i) in the ordinary course of Borrower’s business,
(ii) upon fair and reasonable terms that are no less favorable to Borrower than
would be obtained in an arm’s length transaction with a non-affiliated Person
and (iii) to the extent any such transaction or series of related transactions
involves aggregate consideration greater than $200,000, disclosed in writing to
Purchasers no later than promptly following the consummation thereof.
 
7.9           Subordinated Debt; nLayer Earnout.  (a) Make or permit any payment
on any Subordinated Debt, except under the terms of the Subordinated Debt;
provided, however, that no such payment on any Subordinated Debt shall be made
unless (i) at the time of any such payment and after giving effect thereto, no
Default or Event of Default shall then have occurred or shall result therefrom,
(ii) immediately prior to and after giving effect to such payment, Borrower
shall be in pro forma compliance with the Financial Covenants set forth in
Section 6.9, and (iii) solely with respect to any payment on any Subordinated
Debt in excess of $10,000, Borrower has delivered to Purchasers written
evidence, in reasonable form and detail, that such payment will be in compliance
with all requirements of this Section 7.9 at the time of such payment; (b) amend
any provision in any document relating to the Subordinated Debt which would
increase the amount thereof or adversely affect the subordination thereof to
Obligations owed to Purchasers; (c) make or permit any nLayer Earnout Payment,
except under the terms of the Acquisition Agreement; provided, however, that no
such nLayer Earnout Payment shall be made unless (i) at the time of any such
payment and after giving effect thereto, no Default or Event of Default shall
then have occurred or shall result therefrom, (ii) immediately prior to and
after giving effect to such payment, Borrower shall be in pro forma compliance
with the Financial Covenants set forth in Section 6.9, and (iii) Borrower has
delivered to Purchasers written evidence, in reasonable form and detail, that
such payment will be in compliance with all requirements of this Section 7.9 at
the time of such payment, or (d) amend any provision in any document relating to
nLayer Earnout Payments which would increase the amount thereof or otherwise
materially and adversely affect the Purchasers.
 
7.10           Compliance.  Become an “investment company” or a company
controlled by an “investment company”, under the Investment Company Act of 1940,
as amended, or undertake as one of its important activities extending credit to
purchase or carry margin stock (as defined in Regulation U of the Board of
Governors of the Federal Reserve System), or use the proceeds of any Notes for
that purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or non-exempt Prohibited Transaction, as defined in ERISA, to
occur; fail to comply with the Federal Fair Labor Standards Act (or, in the case
of EMEA and PELTD, with all employment legislation in force in England and Wales
(including, without limitation, the Employment Rights Act 1996) or violate any
other law or regulation, if the violation could reasonably be expected to have a
Material Adverse Effect, or permit any of its Subsidiaries to do so; (i) fail to
comply in all material respects with and (ii) fail to procure all material
licenses, permits, approvals and consents required by any applicable federal,
state or local law, rule or regulation (including, without limitation, rules and
regulations promulgated by the Federal Communications Commission and any similar
state agency) for the operation of Borrower’s business in each jurisdiction
wherein it is now conducted; fail to comply with any Securities Laws; withdraw
or permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency; conduct, deal in or engage in or
permit any Affiliate or agent of Borrower within its control to conduct, deal in
or engage in any of the following activities: (i) conduct any business or engage
in any transaction or dealing with any person blocked pursuant to Executive
Order No. 13224 (“Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, (ii) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224,
or (iii) engage in on conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in Executive Order No. 13224 or the USA Patriot
Act.  Borrower shall deliver to Purchasers any certification or other evidence
requested from time to time by Agent or any Purchaser, in its sole discretion,
confirming Borrower's compliance with this Section 7.10.
 
7.11           Subsidiary Limitations.  Cash and Cash Equivalents held by
Subsidiaries (other than Intercompany Borrowers) that are not a Note Party shall
not at any time exceed Two Hundred Thousand Dollars ($200,000) in the aggregate
for all such Subsidiaries.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
7.12           Amendments to Senior Loan Documents.  Agree to any modification
to or amendment of, or consent to or obtain any waiver or forbearance with
respect to, any Senior Loan Document unless expressly permitted by the terms of
the Intercreditor Agreement.
 
7.13           Acquisition of Debt.  Purchase, redeem, prepay, tender for or
otherwise acquire, directly or indirectly, any of the outstanding Notes or
Senior Debt except upon the repurchase or prepayment of the Notes in accordance
with the other terms of this Agreement, or the refinancing, repurchase or
repayment of the Senior Debt in accordance with the Senior Loan Documents or the
Intercreditor Agreement.  Borrower will promptly cancel all Notes or Senior Debt
acquired by it or any of its Subsidiaries or Affiliates pursuant to any
purchase, redemption, prepayment or tender for the Notes or Senior Debt pursuant
to any provision of this Agreement or otherwise and no Notes or Senior Debt may
be issued in substitution or exchange for any such Notes or Senior Debt.  For
the avoidance of doubt, this Section 7.12 is not intended and shall not prevent
Borrower from making (a) regularly scheduled payments of principal and interest
pursuant to the Senior Loan Agreement, or (b) any prepayments of the Senior Debt
not otherwise prohibited by this Agreement or the Intercreditor Agreement.
 
7.14           Antilayering.  Notwithstanding the foregoing, create or incur any
Indebtedness (other than the Obligations) which is subordinated or junior in
right of payment to any other Indebtedness of the Note Parties, unless such
Indebtedness is also subordinated or junior in right of payment, in the same
manner and to the same extent, to the Obligations.
 
 
8
EVENTS OF DEFAULT

 
Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
 
8.1           Payment Default.  Borrower fails to (a) make any payment of
principal or interest on any Note on its due date, or (b) pay any other
Obligations within three (3) Business Days after such Obligations are due and
payable.  During the cure period, the failure to make or pay any payment
specified under clause (b) hereunder is not an Event of Default;
 
8.2           Covenant Default.
 
(a)           Borrower fails or neglects to perform any obligation in Sections
6.2, 6.4, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.15 or 6.16 or violates any
covenant in Section 7; or
 
(b)           Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any of the other Note Documents, and as to any default (other than those
specified in this Section 8) under such other term, provision, condition,
covenant or agreement that can be cured, has failed to cure the default within
ten (10) days after the occurrence thereof; provided, however, that if the
default cannot by its nature be cured within the ten (10) day period or cannot
after diligent attempts by Borrower be cured within such ten (10) day period,
and such default is likely to be cured within a reasonable time, then Borrower
shall have an additional period (which shall not in any case exceed thirty (30)
days) to attempt to cure such default, and within such reasonable time period
the failure to cure the default shall not be deemed an Event of Default (but no
Notes shall be purchased during such cure period).  Cure periods provided under
this section shall not apply, among other things, to financial covenants or any
other covenants set forth in clause (a) above;
 
8.3           Material Adverse Change.  A Material Adverse Change occurs;
 
8.4           Attachment; Levy; Restraint on Business.
 
(a)            (i) The service of process seeking to attach, by trustee or
similar process, any funds of Borrower or of any entity under the control of
Borrower (including a Subsidiary) on deposit or otherwise maintained with Agent,
any Purchaser or any Affiliate thereof, or (ii) a notice of lien or levy is
filed against any of Borrower’s assets by any government agency, and the same
under subclauses (i) and (ii) hereof are not, within ten (10) days after the
occurrence thereof, discharged or stayed (whether through the posting of a bond
or otherwise); provided, however, no Notes shall be purchased during any ten
(10) day cure period; or
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(b)           (i) any material portion of Borrower or any of its Subsidiaries’
assets are attached, seized, levied on, or comes into possession of a trustee or
receiver, or (ii) any court order enjoins, restrains, or prevents Borrower or
any of its Subsidiaries from conducting any material part of its business;
 
8.5           Insolvency.  (a) Borrower or any of its Subsidiaries are unable to
pay their debts (including trade debts) as they become due or, taken as a whole,
otherwise becomes insolvent; (b) Borrower or any of its Subsidiaries begins an
Insolvency Proceeding; or (c) an Insolvency Proceeding is begun against Borrower
or any of its Subsidiaries and not dismissed or stayed within thirty (30) days
(but no Notes shall be purchased while of any of the conditions described in
clause (a) exist and/or until any Insolvency Proceeding is dismissed);
 
8.6           Other Agreements.  There is, under any agreement to which Borrower
or any of its Subsidiaries are a party with a third party or parties, (a) any
default resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount
individually or in the aggregate in excess of the Dollar Equivalent of Two
Hundred Thousand Dollars ($200,000); or (b) any default by Borrower or any of
its Subsidiaries, the result of which could have a Material Adverse Effect;
 
8.7           Judgments.  One or more final judgments, orders, or decrees for
the payment of money in an amount, individually or in the aggregate, of at least
the Dollar Equivalent of Two Hundred Thousand Dollars ($200,000) shall be
rendered against Borrower or any of its Subsidiaries and the same are not,
within thirty (30) days after the entry thereof, discharged or execution thereof
stayed or bonded pending appeal, or such judgments are not discharged prior to
the expiration of any such stay (provided that no Notes will be purchased prior
to the discharge, stay, or bonding of such judgment, order, or decree);
 
8.8           Misrepresentations.  Borrower or any Person acting for Borrower
makes any representation, warranty, or other statement now or later in this
Agreement, any Note Document or in any writing delivered to Agent or any
Purchaser or to induce Agent or any Purchaser to enter into this Agreement or
any other Note Document, and such representation, warranty, or other statement
is incorrect in any material respect when made;
 
8.9           Subordinated Debt.  Any default or breach occurs under any
agreement between either Borrower and any creditor of such Borrower that signed
a subordination agreement with Agent, or any creditor that has signed a
subordination agreement with Agent breaches any terms of the subordination
agreement, in each case, that is not covered within the cure periods set forth
for any such breach therein, or the Obligations shall for any reason be
subordinated or shall not have the priority contemplated by this Agreement;
 
8.10            Guaranty.  (a) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force and effect; (b) any Guarantor does not
perform any obligation or covenant under any guaranty of the Obligations; (c)
any circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8. occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Agent’s Lien in the collateral provided by any Guarantor or in
the value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor;
 
8.11           Governmental Approvals.  Any Governmental Approval shall have
been (a) revoked, rescinded, suspended, modified in an adverse manner or not
renewed in the ordinary course for a full term or (b) subject to any decision by
a Governmental Authority that designates a hearing with respect to any
applications for renewal of any of such Governmental Approval or that could
result in the Governmental Authority taking any of the actions described in
clause (a) above, and such decision or such revocation, rescission, suspension,
modification or non-renewal has, or could reasonably be expected to have, a
Material Adverse Change;
 
8.12           Change of Control.  A Change of Control occurs; or
 
8.13           Cross-Default.  Any default or event of default occurs under the
Secured Intercompany Note or any Debenture.
 
 
9
PURCHASER’S RIGHTS AND REMEDIES

 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
9.1           Rights and Remedies.  While an Event of Default occurs and
continues Agent may (at the direction of the Required Purchasers), without
notice or demand, do any or all of the following:
 
(a)           declare all Obligations immediately due and payable together with
a Prepayment Premium (but if an Event of Default described in Section 8.5 occurs
all Obligations are immediately due and payable without any action by Agent);
provided that, no Prepayment Premium shall apply pursuant to this clause (a) if
the only Event of Default giving rise to this clause (a) is a Change of Control
as a result of a tender offer by a Person who is not an Affiliate of Borrower on
the Initial Closing Date;
 
(b)           instruct Purchasers to stop purchasing Notes under this Agreement
or under any other agreement between Borrower, Agent and Purchasers;
 
(c)           intentionally omitted;
 
(d)           intentionally omitted;
 
(e)           settle or adjust disputes and claims directly with Account Debtors
for amounts on terms and in any order that Agent considers advisable, notify any
Person owing Borrower money of Agent’s security interest in such funds, and
verify the amount of such account;
 
(f)           make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral.  Borrower shall assemble the Collateral if Agent requests and make
it available as Agent designates.  Agent may enter premises where the Collateral
is located, take and maintain possession of any part of the Collateral, and pay,
purchase, contest, or compromise any Lien which appears to be prior or superior
to its security interest and pay all expenses incurred. Borrower grants Agent a
license to enter and occupy any of its premises, without charge, to exercise any
of Agent’s rights or remedies;
 
(g)           apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Agent or any Purchaser owing to or for the
credit or the account of Borrower;
 
(h)           ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral.  Agent is hereby granted
a non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, Patents, Copyrights, mask works, rights of use of any name,
trade secrets, trade names, Trademarks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Agent’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Agent’s benefit;
 
(i)           place a “hold” on any account maintained with Agent or Senior
Lender and/or deliver a notice of exclusive control, any entitlement order, or
other directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;
 
(j)           demand and receive possession of Borrower’s Books;
 
(k)           exercise all rights and remedies available to Agent under the Note
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof); and
 
(l)           enforce each Debenture in accordance with its terms.
 
9.2           Power of Attorney.  Borrower hereby irrevocably appoints Agent as
its lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to:  (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors; (c)
settle and adjust disputes and claims about the Accounts directly with Account
Debtors, for amounts and on terms Agent determines reasonable; (d) make, settle,
and adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, and adverse claim in or
to the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; and (f) transfer the Collateral into the
name of Agent or a third party as the Code
 
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
permits.  Borrower hereby appoints Agent as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Agent’s security interest in the Collateral regardless of whether an Event of
Default has occurred until all Obligations have been satisfied in full and Agent
is under no further obligation to purchase Notes hereunder and do all acts and
things necessary or expedient, as determined solely and exclusively by Agent, to
protect or preserve, Agent’s rights and remedies under the Note Documents, as
directed by Agent.  Agent’s foregoing appointment as Borrower’s attorney in
fact, and all of Agent’s rights and powers, being coupled with an interest, are
irrevocable until all Obligations have been fully repaid and performed.
 
9.3           Protective Payments.  If Borrower fails to obtain the insurance
called for by Section 6.7 or fails to pay any premium thereon or fails to pay
any other amount which Borrower is obligated to pay under this Agreement or any
other Note Document, Agent or any Purchaser may obtain such insurance or make
such payment, and all amounts so paid by Agent or such Purchaser are Costs and
Expenses and immediately due and payable, bearing interest at the then highest
rate applicable to the Obligations, and secured by the Collateral.  Agent and
Purchasers will make reasonable efforts to provide Borrower with notice of Agent
or any such Purchaser obtaining such insurance at the time it is obtained or
within a reasonable time thereafter.  No payments by Agent or any Purchaser are
deemed an agreement to make similar payments in the future or Agent’s waiver of
any Event of Default.
 
9.4           Application of Payments and Proceeds. Unless an Event of Default
has occurred and is continuing, Agent and Purchasers may apply any funds in its
possession, whether from Borrower account balances, payments, or proceeds
realized as the result of any collection of Accounts or other disposition of the
Collateral, first, to Costs and Expenses, including without limitation, the
reasonable costs, expenses, liabilities, obligations and attorneys’ fees
incurred by Agent or any Purchaser in the exercise of its rights under this
Agreement; second, to the interest due upon any of the Obligations; and third,
to the principal of the Obligations and any applicable fees and other charges,
in such order as Agent shall determine in its sole discretion.  Any surplus
shall be paid to Borrower or other Persons legally entitled thereto; Borrower
shall remain liable to Agent and Purchasers for any deficiency.  If an Event of
Default has occurred and is continuing, Agent may apply any funds in its
possession, whether from Borrower account balances, payments, proceeds realized
as the result of any collection of Accounts or other disposition of the
Collateral, or otherwise, to the Obligations in such order as Agent shall
determine in its sole discretion.  Any surplus shall be paid to Borrower or to
other Persons legally entitled thereto; Borrower shall remain liable to Agent
and Purchasers for any deficiency.  If Agent, in its good faith business
judgment, directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, Agent shall have the
option, exercisable at any time, of either reducing the Obligations by the
principal amount of the purchase price or deferring the reduction of the
Obligations until the actual receipt by Agent of cash therefor.
 
9.5           Agent’s Liability for Collateral. So long as Agent complies with
reasonable practices regarding the safekeeping of the Collateral in the
possession or under the control of Agent, Agent shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person.  Borrower
bears all risk of loss, damage or destruction of the Collateral.
 
9.6           No Waiver; Remedies Cumulative.  Agent’s and each Purchaser’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Note Document shall not waive, affect,
or diminish any right of Agent and each Purchaser thereafter to demand strict
performance and compliance herewith or therewith.  No waiver hereunder shall be
effective unless signed by the party granting the waiver and then is only
effective for the specific instance and purpose for which it is given.  Agent’s
and each Purchaser’s rights and remedies under this Agreement and the other Note
Documents are cumulative.  Agent and each Purchaser has all rights and remedies
provided under the Code, by law, or in equity.  Agent’s and each Purchaser’s
exercise of one right or remedy is not an election and shall not preclude Agent
or any Purchaser from exercising any other right or remedy under this Agreement
or any other Note Document or other right or remedy available at law or in
equity, and Agent’s and each Purchaser’s waiver of any Event of Default is not a
continuing waiver.  Agent’s and each Purchaser’s delay in exercising any remedy
is not a waiver, election, or acquiescence.
 
9.7           Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Agent on which
Borrower is liable.
 
 
10
NOTICES

 
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”), (other than any notice, demand or other
communication under the Debentures), by any party to this Agreement or any other
Note Document must be in writing and be delivered or sent by facsimile at the
addresses or facsimile numbers listed below.  Agent, any Purchaser or Borrower
may change its notice address by giving the other party written notice
thereof.  Each such Communication shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three (3)
Business Days after deposit in the U.S. mail, registered or certified mail,
return receipt requested, with proper postage prepaid; (b) upon transmission,
when sent by facsimile transmission (with such facsimile promptly confirmed by
delivery of a copy by personal delivery or United States mail as otherwise
provided in this Section 10); (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number indicated below.  Requests
for Additional Takedowns must be in writing and may be in the form of electronic
mail, delivered to Purchasers by Borrower at the e-mail address of Purchasers
provided below and shall be deemed to have been validly served, given, or
delivered when sent (with such electronic mail promptly confirmed by delivery of
a copy by personal delivery or United States mail as otherwise provided in this
Section 10).  Agent or Borrower may change its address, facsimile number, or
electronic mail address by giving the other party written notice thereof in
accordance with the terms of this Section 10.
 
If to Borrower:  c/o Global Telecom and Technology, Inc.
            8484 Westpark Drive, Suite 720
        McLean, Virginia 22102
Attn:  Richard D. Calder
Fax:  (703) 442-5595
Email: rick.calder@gt-t.net
 
with a copy to:      Kelley Drye & Warren, LLP
 
Washington Harbour, Suite 400
3050 K Street NW
Washington, D.C. 20007
Attn: Brad Mutschelknaus, Esquire
Fax: (202) 342-8451
Email: bmutschelknaus@kelleydrye.com
 
If to Agent:            BIA Digital Partners SBIC II LP
15120 Enterprise Court
Chantilly, Virginia 20151
Attn: Mr. Lloyd Sams
Fax:  (703) 227-9645
Email:  lsams@bia.com
 
with a copy to:      Proskauer Rose LLP
One International Place
Boston, Massachusetts 02110
Attn:  Steven Ellis, Esquire
Fax: (617) 526-9899
Email: sellis@proskauer.com
 
If to Purchasers:   BIA Digital Partners SBIC II LP,
at Agent address above.
 
and:                        Plexus Fund II, L.P.
    200 Providence Road, Suite 210
    Charlotte, North Carolina  28207
    Attn: Mr. Bob Anders
    Fax: 704-927-6255
    Email: banders@plexuscap.com


 
 
- 26 -

--------------------------------------------------------------------------------

 
 
 
11
CHOICE OF LAW, VENUE, JURY TRIAL WAIVER AND JUDICIAL REFERENCE

 
New York law governs the Note Documents regard to principles of conflicts of
law.  Borrower, Agent and each Purchaser each submit to the exclusive
jurisdiction of the State and Federal courts in the County of New York, State of
New York; provided, however, that nothing in this Agreement shall be deemed to
operate to preclude Agent or any Purchaser from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Agent or any Purchaser.  Borrower expressly submits and consents in
advance to such jurisdiction in any action or suit commenced in any such court,
and Borrower hereby waives any objection that it may have based upon lack of
personal jurisdiction, improper venue, or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH
HEREINABOVE, AGENT SHALL SPECIFICALLY HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH AGENT DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR TO OTHERWISE ENFORCE PURCHASER’S RIGHTS AGAINST BORROWER OR
ITS PROPERTY.
 
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, EACH PURCHASER AND
AGENT EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE NOTE DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.


 
12
GENERAL PROVISIONS

 
12.1           Termination.  Upon payment in full of the Obligations (other than
inchoate liabilities), Agent shall release its liens and security interests in
the Collateral and all rights therein shall revert to Borrower.
 
12.2           Successors and Assigns.  This Agreement binds and is for the
benefit of the successors and permitted assigns of each party.  Borrower may not
assign this Agreement or any rights, benefits or obligations under it or under
any of the other Note Documents without Required Purchasers’ prior written
consent (which may be granted or withheld in Required Purchasers’
discretion).  Each Purchaser has the right, without the consent of or notice to
Borrower, to sell, transfer, assign, negotiate, or grant participation in all or
any part of, or any interest in, such Purchaser’s obligations, rights, and
benefits under this Agreement and the other Note Documents (each, a “Note
Transfer”); provided that, in absence of a Default or Event of Default by
Borrower, any such Note Transfer shall require prior written consent of
Borrower, not to be unreasonably withhold, delayed or conditioned, unless such
Note Transfer is to another Purchaser or an Affiliate of any Purchaser; provided
further that, as between BIA and Plexus (and their respective Affiliates), prior
to effectuating any such Note Transfer to a third party other than BIA or Plexus
(or their respective Affiliates), the Purchaser proposing to transfer its
interests herein (the “Assignor”) shall offer the other Purchaser (the
“Offeree”) a right to purchase some or all of such interests on terms and
conditions substantially similar to the terms and conditions of the offer that
the Assignor is prepared to accept from such third party with respect to such
interests, which offer may be accepted or rejected by the Offeree in its sole
discretion within ten (10) Business Days of receipt of any such
offer.  Notwithstanding the foregoing, no purchaser, transferee, assignee,
holder, or participant of, or in, any part of, or any interest in, any of the
obligations, rights, or benefits under this Agreement and the other Note
Documents shall be entitled to the benefits of Section 2.6 or Section 2.7 unless
it has complied with such Purchaser’s obligations under those sections and
Section 2.9.
 
12.3           Indemnification.  Borrower agrees to indemnify, defend and hold
Agent, each Purchaser, and their respective directors, officers, employees,
agents, or attorneys (each, an “Indemnified Person”) harmless against:  (a) all
obligations, demands, claims, and liabilities (collectively, “Claims”) asserted
by any other party in connection with the transactions contemplated by the Note
Documents; and (b) all losses or expenses (including Costs and
Expenses)  incurred, or paid by such Indemnified Person as a result of,
following from, consequential to transactions between Agent, each Purchaser and
Borrower contemplated by the Note Documents (including reasonable attorneys’
fees and expenses), except for Claims and/or losses caused by such Indemnified
Person’s gross negligence or willful misconduct.
 
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
12.4           Time of Essence.  Time is of the essence for the performance of
all Obligations in this Agreement.
 
12.5           Correction of Note Documents.  Agent may correct patent errors
and fill in any blanks in the Note Documents consistent with the agreement of
the parties so long as Agent provides Borrower with written notice of such
correction and allows Borrower at least ten (10) days to object to such
correction.  In the event of such objection, such correction shall not be made
except by an amendment signed by both Agent, each Purchaser and Borrower.
 
12.6           Severability of Provisions.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
 
12.7           Amendments in Writing; Waiver; Integration.  No purported
amendment or modification of any Note Document, or waiver, discharge or
termination of any obligation under any Note Document, shall be enforceable or
admissible unless, and only to the extent, expressly set forth in a writing
signed by the party against which enforcement or admission is sought.  Without
limiting the generality of the foregoing, no oral promise or statement, nor any
action, inaction, delay, failure to require performance or course of conduct
shall operate as, or evidence, an amendment, supplement or waiver or have any
other effect on any Note Document.  Any waiver granted shall be limited to the
specific circumstance expressly described in it, and shall not apply to any
subsequent or other circumstance, whether similar or dissimilar, or give rise
to, or evidence, any obligation or commitment to grant any further waiver.  The
Note Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of the Note Documents merge into the Note
Documents.
 
12.8           Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
 
12.9           Survival.  All covenants, representations and warranties made in
this Agreement continue in full force until this Agreement has terminated
pursuant to its terms and all Obligations (other than inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) have been paid in full and satisfied.  The
obligation of Borrower in Section 12.3 to indemnify Agent and each Purchaser
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.
 
12.10           Confidentiality.  In handling any confidential information,
Agent and each Purchaser shall exercise the same degree of care that it
exercises for its own proprietary information, but disclosure of information may
be made: (a) to Agent’s and each Purchaser’s respective Subsidiaries or
Affiliates (such Subsidiaries and Affiliates, together with Agent and each
Purchaser, collectively, “Purchaser Entities”) in connection with their business
with Borrower; (b) to prospective transferees or purchasers of any Notes or
commitments to purchase Notes (provided, however, Agent and each Purchaser shall
use commercially reasonable efforts to obtain any prospective transferee’s or
purchaser’s agreement to the terms of this provision); (c) as required by law,
regulation, subpoena, or other order; (d) to Agent’s and each Purchaser’s
regulators or as otherwise required in connection with Agent’s examination or
audit; (e) as Agent or any Purchaser considers appropriate in exercising
remedies under the Note Documents; and (f) to third-party service providers of
Agent or any Purchaser so long as such service providers have executed a
confidentiality agreement with Agent or such Purchaser, as applicable, with
terms no less restrictive than those contained herein.  Confidential information
does not include information that is either: (i) in the public domain or in
Agent’s or any Purchaser’s possession when disclosed to such Person, or becomes
part of the public domain after disclosure to such Person other than as a result
of a breach by such Person or its Affiliates of their confidentiality
obligations hereunder; or (ii) disclosed to Agent or any Purchaser by a third
party if such Person does not know that the third party is prohibited from
disclosing the information.
 
Purchaser Entities may use the confidential information for reporting purposes
and the development and distribution of databases and market analyses so long as
such confidential information is aggregated and anonymized prior to
distribution, unless otherwise expressly permitted by Borrower.  The provisions
of the immediately preceding sentence shall survive the termination of this
Agreement.
 
12.11           Attorneys’ Fees, Costs and Expenses.  In any action or
proceeding between Borrower and Purchaser arising out of or relating to the Note
Documents, Agent and each Purchaser shall be entitled to recover its
 
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
reasonable attorneys’ fees and other costs and expenses incurred, in addition to
any other relief to which it may be entitled.
 
12.12           Right of Set Off.   Borrower hereby grants to Agent (for the
benefit of the Secured Parties) and each Purchaser, a lien, security interest
and right of set off as security for all Obligations to Agent and the
Purchasers, whether now existing or hereafter arising upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of Agent or any entity under the control of
Agent (including an Agent subsidiary) or in transit to any of them.  At any time
after the occurrence and during the continuance of an Event of Default, without
demand or notice, Agent and each Purchaser may set off the same or any part
thereof and apply the same to any liability or obligation of Borrower even
though unmatured and regardless of the adequacy of any other collateral securing
the Obligations.  ANY AND ALL RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS
OR OTHER PROPERTY OF BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVED.
 
12.13           Electronic Execution of Documents. The words “execution,”
“signed,” “signature” and words of like import in any Note Document shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping systems, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act.
 
12.14           Captions.  The headings used in this Agreement are for
convenience only and shall not affect the interpretation of this Agreement.
 
12.15           Construction of Agreement. The parties mutually acknowledge that
they and their attorneys have participated in the preparation and negotiation of
this Agreement.  In cases of uncertainty this Agreement shall be construed
without regard to which of the parties caused the uncertainty to exist.
 
12.16           Relationship.  The relationship of the parties to this Agreement
is determined solely by the provisions of this Agreement.  The parties do not
intend to create any agency, partnership, joint venture, trust, fiduciary or
other relationship with duties or incidents different from those of parties to
an arm’s-length contract.
 
12.17           Third Parties.  Nothing in this Agreement, whether express or
implied, is intended to: (a) confer any benefits, rights or remedies under or by
reason of this Agreement on any Persons other than the express parties to it and
their respective permitted successors and assigns; (b) relieve or discharge the
obligation or liability of any Person not an express party to this Agreement; or
(c) give any Person not an express party to this Agreement any right of
subrogation or action against any party to this Agreement.
 
12.18           Borrower Liability.  Each Borrower hereby appoints the other as
agent for the other for all purposes hereunder, including with respect to the
purchase of Notes hereunder.  Each Borrower hereunder shall be jointly and
severally obligated to repay all Notes purchased hereunder, regardless of which
Borrower actually receives proceeds of said Notes, as if each Borrower hereunder
directly received proceeds of all Notes.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable
law, and (b) any right to require Agent or any Purchaser to: (i) proceed against
any Borrower or any other person; (ii) proceed against or exhaust any security;
or (iii) pursue any other remedy.  Agent and each Purchaser may exercise or not
exercise any right or remedy it has against any Borrower or any security it
holds (including the right to foreclose by judicial or non-judicial sale)
without affecting any other Borrower’s liability.  Notwithstanding any other
provision of this Agreement or other related document, each Borrower irrevocably
waives all rights that it may have at law or in equity (including, without
limitation, any law subrogating Borrower to the rights of Agent and each
Purchaser under this Agreement) to seek contribution, indemnification or any
other form of reimbursement from any other Borrower, or any other Person now or
hereafter primarily or secondarily liable for any of the Obligations, for any
payment made by Borrower with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by Borrower with respect to the Obligations in connection with this Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section shall be null and void.  If any
payment is made to a Borrower in contravention of this Section, such Borrower
shall hold such
 
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
payment in trust for Agent (for the benefit of the Purchasers) and such payment
shall be promptly delivered to Purchasers for application to the Obligations,
whether matured or unmatured.
 
12.19       Intercreditor; Subordination.
 
(a)           Anything herein to the contrary notwithstanding, the liens and
security interests securing the Obligations, the exercise of any right or remedy
with respect hereto, and certain of the rights of Agent and each Purchaser
hereof are subject to the provisions of the Intercreditor Agreement.  In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control;
 
(b)           Notwithstanding anything herein to the contrary, it is the
understanding of the parties that the Liens with respect to the Collateral
granted pursuant to this Agreement and the other Note Documents shall, prior to
the Discharge of Senior Priority Obligations (as defined in the Intercreditor
Agreement), be junior and subordinate (pursuant to the terms of the
Intercreditor Agreement) in all respects to all Liens with respect to the
Collateral securing any Senior Debt.
 
12.20       The Agent.
 
12.20.1    Appointment.  Each Purchaser hereby irrevocably designates and
appoints the Agent as an agent of such Purchaser under this Agreement and the
other Note Documents.  Each Purchaser irrevocably authorizes the Agent, in such
capacity, through its agents or employees, to take such actions on its behalf
under the provisions of this Agreement and the other Note Documents and to
exercise such powers and perform such duties as are delegated to the Agent by
the terms of this Agreement and the other Note Documents, together with such
actions and powers as are reasonably incidental thereto.  Except as expressly
set forth in Section 12.20.6, the provisions of this Section 12.20 are solely
for the benefit of the Agent and the Purchasers, and no Note Party shall have
rights as a third party beneficiary of any such provisions.
 
12.20.2    Agent in its Individual Capacity.  Each person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Purchaser
as any other Purchaser and may exercise the same as though it were not the
Agent, and such person and its Affiliates may accept deposits from, lend money
to, act as financial advisor or in any other advisory capacity for, and
generally engage in any kind of business with, any Borrower or Affiliate thereof
as if it were not the Agent hereunder and without duty to account therefor to
the Purchasers.
 
12.20.3    Exculpatory Provisions.  The Agent shall not have any duties or
obligations except those expressly set forth in the Note Documents.  Without
limiting the generality of the foregoing, (a) the Agent shall not be subject to
any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Note Documents that the Agent is
required to exercise in writing by the Required Purchasers; provided that the
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Agent to liability or that is contrary to
any Note Documents or applicable legal requirements, and (c) except as expressly
set forth in the Note Documents, the Agent shall not have any duty to disclose
or shall be liable for the failure to disclose, any information relating to any
Note Party or any Affiliates thereof that is communicated to or obtained by the
person serving as the Agent or any of its Affiliates in any capacity.  The Agent
shall not be liable to Purchasers for any action taken or not taken by it with
the consent or at the request of the Required Purchasers.  The Agent shall not
be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Agent by Borrower or a Purchaser, and the Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Note
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth in any Note Document or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of any Note
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere in any Note Document other
than to confirm receipt of items required to be delivered to the Agent.  Without
limiting the generality of the foregoing, the use of the term “agent” in this
Agreement with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law.  Instead, such term is used merely as a matter of market custom
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
 
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
12.20.4   Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent, or
otherwise authenticated by a proper person.  The Agent also may rely upon any
statement made to it orally and believed by it to be made by a proper person,
and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the purchasing of the Notes, that by
its terms must be fulfilled to the satisfaction of a Purchaser, the Agent may
presume that such condition is satisfactory to such Purchaser unless the Agent
shall have received written notice to the contrary from such Purchaser prior to
the purchase of the Note.  The Agent may consult with legal counsel (who may be
counsel for Borrower), independent accountants and other advisors selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or advisors.
 
12.20.5Delegation of Duties.  The Agent may perform any and all of its duties
and exercise its rights and powers by or through, or delegate any and all such
rights and powers to, any one or more sub-agents appointed by the Agent.  The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates.  The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Affiliates of the Agent and any such sub-agent, and shall
apply, without limiting the foregoing, to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as the Agent.
 
12.20.6  Successor Agent.  The Agent may resign as such at any time upon at
least 30 days’ prior notice to the Purchasers and Borrower.  Upon any such
resignation, the Required Purchasers shall have the right, in consultation with
Borrower, to appoint a successor Agent from among the Purchasers.  If no
successor shall have been so appointed by the Required Purchasers and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Purchasers,
appoint a successor Agent, which successor shall be a commercial banking
institution organized under the laws of the United States (or any State thereof)
or a United States branch or agency of a commercial banking institution, in each
case, having combined capital and surplus of at least $500,000,000; provided
that if such retiring Agent is unable to find a commercial banking institution
that is willing to accept such appointment and which meets the qualifications
set forth above, the retiring Agent’s resignation shall nevertheless thereupon
become effective and the retiring (or retired) Agent shall be discharged from
its duties and obligations under the Note Documents (except that in the case of
any Collateral held by Agent on behalf of the Purchasers under the Note
Documents, the retiring Agent shall continue to hold such Collateral until such
time as a successor agent is appointed), and the Purchasers shall assume and
perform all of the duties of the Agent under the Note Documents until such time,
if any, as the Required Purchasers appoint a successor Agent.  Upon the
acceptance of its appointment as the Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring (or retired) Agent
shall be discharged from its duties and obligations under the Note
Documents.  After the Agent’s resignation hereunder, the provisions of this
Section 12.20, Section 11, Section 12.3, and Section 12.12 shall continue in
effect for the benefit of the retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while it was acting as Agent.
 
12.20.7  Non-Reliance on Agent and Other Purchasers.  Each Purchaser
acknowledges that it has, independently and without reliance upon Agent or any
other Purchaser or any of their respective Affiliates and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Purchaser further
represents and warrants that it has reviewed each document made available to it
in connection with this Agreement and has acknowledged and accepted the terms
and conditions applicable to the recipients thereof.  Each Purchaser also
acknowledges that it will, independently and without reliance upon the Agent or
any other Purchaser or any of their respective Affiliates and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Note Document or related agreement or any
document furnished hereunder or thereunder.
 
12.20.8   Indemnification.  The Purchasers severally agree to indemnify the
Agent in its capacity as such and each of its Related Persons (to the extent not
reimbursed by a Note Party and without limiting the obligation of the Note
Parties to do so), ratably according to their respective outstanding Notes in
effect on the date on which indemnification is sought under this Section 12.20.8
(or, if indemnification is sought after the date upon which the Notes shall have
been paid in full, ratably in accordance with such outstanding Notes as in
effect immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, fines, penalties, actions, claims,
 
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
suits, litigations, investigations, inquiries or proceedings, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Notes) be imposed on, incurred by or asserted against
the Agent or Related Person in any way relating to or arising out of, this
Agreement, any of the other Note Documents or any documents contemplated by or
referred to herein or therein, or any of the other transactions contemplated
hereby or thereby or any action taken or omitted by the Agent or Related Person
under or in connection with any of the foregoing (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF THE AGENT OR RELATED PERSON); provided that no Purchaser
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, claims, suits, litigations, investigations,
inquiries or proceedings, costs, expenses or disbursements that are found by a
final and nonappealable judgment of a court of competent jurisdiction to have
directly resulted solely and directly from the Agent’s or Related Party’s, as
the case may be, fraud, gross negligence or willful misconduct.  The agreements
in this Section 12.20.8 shall survive the payment of the Notes and all other
amounts payable hereunder.
 
12.20.9   Specific Rights Regarding Collateral.
 
(a)           Agent and each Secured Party hereby appoint each other Secured
Party as agent for the purpose of perfecting Agent's security interest in assets
which, in accordance with the UCC in any applicable jurisdiction, can be
perfected by possession or control.  Should any Secured Party (other than Agent)
obtain possession or control of any such assets, such Secured Party shall notify
Agent thereof, and, promptly upon Agent's request therefor, shall deliver such
assets to Agent or in accordance with Agent's instructions or transfer control
to Agent in accordance with Agent's instructions.  Each Secured Party agrees
that it will not have any right individually to enforce or seek to enforce any
Note Document or to realize upon any Collateral for the Obligations unless
instructed to do so by Agent (or consented to by Agent, as provided in
subsection (c) below), it being understood and agreed that such rights and
remedies may be exercised only by Agent.
 
(b)           Without limiting the generality of the powers of Agent, as set
forth above, Agent is hereby authorized to act as collateral agent for each
Purchaser and each other Secured Party pursuant to each of the Note
Documents.  In such capacity, Agent has the right to exercise all rights and
remedies available under the Note Documents, the UCC and other applicable
law.  Agent, as agent for all Secured Parties, shall be entitled at any such
sale, with the consent of Required Lenders, to offset any of the Obligations
against the purchase price payable by Agent at such sale or to otherwise consent
to a reduction of the Obligations as consideration to the applicable Note Party
in connection with such sale.  Agent shall have the authority to take such other
actions (either directly or through one or more acquisition vehicles) as it may
deem necessary or desirable, and as may be approved by Required Purchasers, to
consummate a sale of the type described in the immediately preceding
sentences.  Agent shall have the authority, with the consent of Required
Purchasers, to accept non-cash consideration in connection with the sale or
other disposition of the Collateral, whether the purchaser is Agent, an entity
formed by Agent as described above or any other Person.
 
(c)           Anything in this Agreement or any other Note Document to the
contrary notwithstanding, each Secured Party hereby agrees with each other
Secured Party and with Agent that no Secured Party shall take any action to
protect or enforce its rights against any Note Party arising out of this
Agreement or any other Note Document (including exercising any rights of
set-off) without first obtaining the prior written consent of the Agent, it
being the intent of Purchasers and the other Secured Parties that any such
action to protect or enforce rights against any Note Party under this Agreement
and the other Note Documents shall be taken in concert and at the direction or
with the consent of Agent.
 
12.20.10  Return of Payments; Sharing of Payments.
 
(a)           If Agent pays an amount to a Purchaser under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Purchaser on demand
without setoff, counterclaim or deduction of any kind, together with interest
accruing on a daily basis at the federal funds rate.
 
(b)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Note Document, Agent will not
be
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
required to distribute any portion thereof to any Purchaser.  In addition, each
Purchaser will repay to Agent on demand any portion of such amount that Agent
has distributed to such Purchaser, together with interest at such rate, if any,
as Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
 
(c)           If any Purchaser shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on
account of any Note (other than pursuant to the terms of Section 2.7) in excess
of its pro rata share of payments entitled pursuant to this Agreement, such
Purchaser shall repay to Agent on demand the amount of such excess.  If under
any applicable bankruptcy, insolvency or other similar law, any Purchaser
receives a secured claim in lieu of a setoff to which this clause (c) applies,
such Purchaser shall, to the extent practicable, exercise its rights in respect
of such secured claim in a manner consistent with the rights of Purchasers
entitled under this clause (c) to share in the benefits of any recovery on such
secured claim.
 
12.21     Amendment and Restatement.
 
Effective as of the Restatement Date, each Note Party hereby agrees to become a
borrower, guarantor and obligor under, and to bind itself to, the Existing Note
Purchase Agreement and Note Documents to which the Note Parties are bound
generally (in each case, as modified and restated hereby), and, in such
capacity, to assume and bind itself to all Obligations of the Note Parties
thereunder (as modified and restated hereby).  The terms, conditions,
agreements, covenants, representations and warranties set forth in and relating
to the Existing Note Purchase Agreement are hereby amended, restated, replaced
and superseded in their entirety (except as provided in the preamble to this
Agreement) by the terms, conditions, agreements, covenants, representations and
warranties set forth in this Agreement.  This Agreement does not extinguish the
obligations, including, without limitation, obligations for the payment of
money, outstanding under the Existing Note Purchase Agreement or discharge or
release the obligations, which shall continue, as modified and restated hereby,
without interruption and in full force and effect.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Existing Note Purchase Agreement, which shall remain in full force and
effect, except in each case as amended, restated, replaced and superseded hereby
or by instruments executed in connection herewith.  Nothing expressed or implied
in this Agreement shall be construed as a release or other discharge of any Note
Party from any of their obligations or liabilities under the Note Documents,
except in each case as amended, restated, replaced and superseded hereby or by
instruments executed in connection herewith.  Each Note Party hereby ratifies,
confirms and reaffirms any and all grants of security interests and pledges
previously granted under the Existing Note Purchase Agreement and/or any Note
Document by such Note Party, as applicable.  Each Note Party hereby confirms and
agrees that the Existing Note Purchase Agreement and each Note Document to which
it is a party is, and shall continue to be, in full force and effect and is
hereby amended, restated, replaced and superseded hereby or by instruments
executed in connection herewith, except that on and after the date hereof all
references in any such Note Document to “the Agreement”, “thereto”, “thereof”
“thereunder” or words of like import referring to the Existing Note Purchase
Agreement shall mean the Existing Note Purchase Agreement as amended, restated,
replaced and superseded by this Agreement.
 
 
13
DEFINITIONS

 
13.1        Definitions.  As used in the Note Documents, the word “shall” is
mandatory, the word “may” is permissive, the word “or” is not exclusive, the
words “includes” and “including” are not limiting, the singular includes the
plural, and numbers denoting amounts that are set off in brackets are
negative.  As used in this Agreement, the following capitalized terms have the
following meanings:
 
“Account” is any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes, without limitation, all accounts
receivable and other sums owing to Borrower.
 
“Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Acquisition” is (a) the purchase or other acquisition by Borrower of all or
substantially all of the assets of any other Person, or (b) the purchase or
other acquisition (whether by means of merger, consolidation, or otherwise) by
Borrower of all or substantially all of the stock or other equity interest of
any other Person.
 
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
“Acquisition Agreement” is the Purchase Agreement defined in the recitals
hereto.
 
“Additional Notes” is defined in Section 2.1.5(a) of this Agreement.
 
“Additional Takedown” is defined in Section 2.1.5(b)(ii) of this Agreement.
 
“Additional Warrant” means (i) the Initial Plexus Warrant, as evidenced by that
certain Common Stock Warrant, dated as of the Restatement Date, by and between
GTTI and the Plexus, and (ii) each other Common Stock Warrant issued to Plexus
by GTTI in connection with the purchase of Additional Notes hereunder (pursuant
to Sections 2.2(b)(ii) and 3.3(b) herein), as each may be amended, restated,
supplemented or otherwise modified from time to time in accordance with their
terms.  For avoidance of doubt, “Additional Warrant” shall include, if
applicable, any Put Note (as defined in each Additional Warrant) executed in
connection therewith
 
“Adjusted EBITDA” is the sum of (i) EBITDA, plus, (ii) to the extent deducted
from the calculation of Net Income and not otherwise added back to the
calculation of EBITDA, any non-cash compensation paid to officers or directors
of Borrower or any of its Subsidiaries, plus (iii) additional one-time
adjustments acceptable to Required Purchasers, including transaction costs and
expenses arising in connection with this Agreement, the Senior Debt or the
Packet Exchange Acquisition, the nLayer Acquisition, any Permitted Acquisition
and the consummation of the transactions contemplated by each thereof.
 
“Affiliate” is, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company, that Person’s managers and members.
 
“Agent” is defined in the preamble hereof, and shall include any of its
permitted successors and assigns in such capacity.
 
“Agreement” is defined in the preamble hereof.
 
“Applicable Laws” are all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities.
 
“Automatic Takedown” is defined in Section 2.1.5(b)(iii).
 
“BIA” is BIA Digital Partners SBIC II, LP, a Delaware limited partnership.
 
“Borrower” is defined in the preamble hereof.
 
“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information.
 
“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors or other appropriate body and
delivered by such Person to Agent approving the Note Documents to which such
Person is a party and the transactions contemplated thereby, together with a
certificate executed by its secretary on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its
obligations under each of the Note Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Note Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Note Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent and each Purchaser may
conclusively rely on such certificate unless and until such Person shall have
delivered to Agent a further certificate canceling or amending such prior
certificate.
 
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
“Business Day” is any day that is not a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York.
 
“Capital Expenditures” means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed, plus (b) to
the extent not covered by clause (a), the aggregate of all expenditures by such
Person and its Subsidiaries during such period to acquire by purchase or
otherwise the business or capitalized assets or the capital stock of any other
Person.
 
“Cash Basis EBITDA” is, for any period of measurement, Adjusted EBITDA minus (a)
unfinanced Capital Expenditures; minus (b) Taxes actually paid in cash and minus
(c) other cash distributions approved by Required Purchasers, in its reasonable
discretion, on a case-by-case basis, including any non-recurring cash expenses
related to the nLayer Acquisition and the Packet Exchange Acquisition.
 
“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc., (c) Senior Lender’s certificates of
deposit issued maturing no more than one (1) year after issue; and (d) money
market funds at least ninety-five percent (95%) of the assets of which
constitute Cash Equivalents of the kinds described in clauses (a) through (c) of
this definition.
 
“Cash Interest Portion” is defined in Section 2.3(a).
 
“Change of Control” is when:
 
(i)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of (i) 40% or more of the equity interests of GTTI entitled to vote
for members of the board of directors or equivalent governing body on a
fully-diluted basis (and taking into account all such equity interests that such
“person” or “group” has the right to acquire pursuant to any option right);
 
(ii)           a majority of the members of the board or directors of GTTI do
not constitute Continuing Directors; or
 
(iii)           any Note Party fails at any time to own, directly or indirectly,
100% of the equity interests of each Subsidiary thereof (if any) free and clear
of all Liens (other than the Liens in favor of the Senior Lender or Agent and
Purchasers hereunder), except where such failure is as a result of a transaction
permitted by this Agreement.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank or International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
 
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
“Charter” means the Second Amended and Restated Certificate of Incorporation of
GTTI, dated as of October 16, 2006, as the same may be amended, modified,
restated, or supplemented from time to time in accordance with its terms and
with this Agreement.
 
“Claims” is defined in Section 12.3.
 
“Closing Date” is defined in Section 3.2.
 
“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Note Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s and Purchasers’ Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of New
York, the term “Code” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection, priority, or remedies and for purposes
of definitions relating to such provisions.
 
“Collateral” is any and all properties, rights and assets of Borrower described
on Exhibit A and for the purposes of this Agreement. The term “Collateral” shall
also include the Secured Intercompany Note.  Notwithstanding any other provision
of this Agreement to the contrary, Collateral shall not include, and no security
interest shall be granted in, more than 65% of the equity interests in any
direct or indirect foreign subsidiary of any Borrower.
 
“Collateral Account” is any Deposit Account, Securities Account, or Commodity
Account.
 
“Commitment Amount” is defined in Section 2.1.5(a).
 
“Commitment Fee” is defined in Section 2.4(b).
 
“Commitment Termination Date” is December 31, 2012, which date may be extended
with the consent of Agent and Purchasers in their sole discretion.
 
“Commodity Account” is any “commodity account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Communication” is defined in Section 10.
 
“Compliance Certificate” is that certain certificate in the form attached hereto
as Exhibit B.
 
“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation, in each
case directly or indirectly guaranteed, endorsed, co made, discounted or sold
with recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of
business.  The amount of a Contingent Obligation is the stated or determined
amount of the primary obligation for which the Contingent Obligation is made or,
if not determinable, the maximum reasonably anticipated liability for it
determined by the Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.
 
“Continuing Director” is (a) any member of the board of directors of GTTI who
was a director on the Initial Closing Date, and (b) any individual who becomes a
member of the Board of Directors after the Initial Closing Date if such
individual was appointed or nominated for election to the Board of Directors by
a majority of the Continuing Directors, but excluding any such individual
originally proposed for election in opposition to the board of directors in
office at the Initial Closing Date in an actual or threatened election contest
relating to the
 
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
election of the directors of GTTI and whose initial assumption of office
resulted from such contest or the settlement thereof.
 
“Control Agreement” is any control agreement entered into among the depository
institution at which Borrower maintains a Deposit Account or the securities
intermediary or commodity intermediary at which Borrower maintains a Securities
Account or a Commodity Account, Borrower, and Agent pursuant to which Agent (for
the benefit of the Secured Parties) obtains control (within the meaning of the
Code) over such Deposit Account, Securities Account, or Commodity Account.
 
“Copyrights” are any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret.
 
“Costs and Expenses” are all audit fees and expenses, and reasonable costs, and
expenses (including reasonable attorneys’ fees and expenses) for preparing,
amending, negotiating, administering, defending and enforcing the Note Documents
(including, without limitation, those incurred in connection with appeals or
Insolvency Proceedings), whether incurred by a Purchaser or Agent.
 
“Debentures” means the debentures securing the Secured Intercompany Note,
between Borrower and Intercompany Borrowers, dated as of the date hereof, as may
be amended, restated, or otherwise modified in accordance with the terms hereof
and thereof.
 
“Default” means any event which with notice or passage of time or both, would
constitute an Event of Default.
 
“Default Rate” is defined in Section 2.3(b).
 
“Deferred Revenue” is all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.
 
“Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
 
“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.
 
“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Required Purchasers at such time on the basis of the then-prevailing rate of
exchange in San Francisco, California, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States or any state or territory thereof or the District of Columbia.
 
“EBITDA” shall mean, for any period of measurement, (a) Net Income, plus (b)
Interest Expense, plus (c) to the extent deducted in the calculation of Net
Income, depreciation expense and amortization expense, plus (d) income tax
expense, plus (f) non-cash stock compensation expense and non-cash warrant
expense, plus (g) at Required Purchasers’ discretion, other non-cash one-time
charges reasonably acceptable to and approved by Required Purchasers, on a
case-by-case basis.
 
“EMEA” is GTT-EMEA, LTD., a private limited liability company incorporated and
registered in England and Wales with registration number 03580993 and whose
registered office is located at 35 Vine Street, London EC3N 2AA.
 
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
“Equipment” is all “equipment” as defined in the Code with such additions to
such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
 
“Equity Documents” means the Original Warrants, the Additional Warrants and the
Charter.
 
“ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
 
“Excluded Taxes” are, with respect to Agent and any Purchaser (a) Taxes imposed
on or measured by its overall net income (however denominated), and franchise
Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which it is organized or in
which its principal office is located or in which its applicable lending office
does business, (b) any branch profits Taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction in which it is
located, (c) in the case of any Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement or designates a new lending office, (d)
any Taxes imposed or any “withholding payment” payable to a recipient as a
result of the failure of such recipient to satisfy the applicable requirements
set forth in FATCA, (e) in the case of any U.S. Lender, any withholding tax that
is properly withheld on amounts payable made to such U.S. Lender by a foreign
Borrower at the time such U.S. Lender becomes a party to this Agreement or
designates a new lending office, and (f) any U.S. federal backup withholding
Taxes imposed as a result of payments under this Agreement (other than any
backup withholding Taxes imposed as the result of a change in law after the date
any Purchaser or other Lender becomes a party to this Agreement).
 
“Existing Note Purchase Agreement” is defined in the recitals hereto.
 
“Existing Subordinated Noteholders” are Richard D. Calder, Eric A. Swank,
Universal Telecommunications, Inc., Hackman Family Trust, Howard E. Janzen, the
Spitfire Fund, L.P., Theodore B. Smith, III, Saunwin Domestic Equities Fund,
LLC, and Goldman Sachs & Co. Cust. FBO Philip H. Geier, Jr. IRA.
 
“Event of Default” is defined in Section 8.
 
“FATCA” means Sections 1471 through 1474, inclusive, of the IRC, and any current
or future regulations thereunder or official interpretations thereof.
 
“First Anniversary” is the date that is 366 days after the Initial Closing Date.
 
“Fixed Charges” are, for any period of measurement, the sum of Borrower’s (a)
cash interest payments made on all Indebtedness, plus (b) any regularly
scheduled principal payments on outstanding Indebtedness (including, without
limitation, principal amortization and prepayments of the Term Loan (as defined
in the Senior Loan Agreement) but excluding payments of principal on the
Revolving Line that do not result in a permanent reduction of the Revolving
Line), plus (c) principal amortization of and interest payments on capitalized
leases.  For avoidance of doubt, nLayer Earnout Payments shall not be included
in Fixed Charges.
 
“Foreign Currency” means lawful money of a country other than the United States.
 
“Foreign Lender” means each Lender that is not a U.S. Lender.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Fourth Anniversary” is the date that is 365 days after the Third Anniversary
 
“GAAP” is generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.
 
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
“General Intangibles” is all “general intangibles” as defined in the Code in
effect on the date hereof with such additions to such term as may hereafter be
made, and includes without limitation, all Intellectual Property, claims, income
and other Tax refunds, security and other deposits, payment intangibles,
contract rights, options to purchase or sell real or personal property, rights
in all litigation presently or hereafter pending (whether in contract, tort or
otherwise), insurance policies (including without limitation key man, property
damage, and business interruption insurance), payments of insurance and rights
to payment of any kind.
 
“Governmental Approval” is any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, Taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
 
“GTTA” is defined in the preamble.
 
“GTTI” is defined in the preamble.
 
“Guarantors” are any present or future guarantor of the Obligations, including,
without limitation, GTT Global Telecom Government Services, LLC and TEK Channel
Consulting, LLC.
 
“Guarantees” are the Amended and Restated Guarantees of even date executed by
the Guarantors in favor of Agent and any additional guaranty which may
previously have been entered into or which may be executed after the date of
this Agreement with respect to the Obligations hereunder.
 
“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and (d)
Contingent Obligations.  For avoidance of doubt, nLayer Earnout Payments shall
not be included in Indebtedness.
 
“Indemnified Person” is defined in Section 12.3.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Initial Additional Takedown” is defined in Section 2.1.5(b)(i) of this
Agreement.
 
“Initial Closing Date” is June 6, 2011.
 
“Initial Plexus Warrant” is defined in Section 2.2(b)(i).
 
“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code or the UK Insolvency Act 1986, or under any other
bankruptcy or insolvency law in any jurisdiction, including assignments for the
benefit of creditors, compositions, extensions generally with its creditors, or
proceedings seeking reorganization, arrangement, or other relief.
 
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
 
(a)           its Copyrights, Trademarks and Patents;
 
(b)           any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know-how, operating
manuals;
 
(c)           any and all source code;
 
(d)           any and all design rights which may be available to a Borrower;
 
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(e)           any and all claims for damages by way of past, present and future
infringement of any of the foregoing, with the right, but not the obligation, to
sue for and collect such damages for said use or infringement of the
Intellectual Property rights identified above; and
 
(f)           all amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents.
 
“Intercompany Borrowers” are EMEA, PEIRL and PELTD, in their capacity as
borrowers under the Secured Intercompany Note.
 
“Intercreditor Agreement” is that certain Second Amended and Restated
Intercreditor Agreement, dated as of the Restatement Date, by and among the
Senior Lender, Agent and Purchasers and acknowledged by Borrower, as the same
may be further amended, restated, supplemented or otherwise modified from time
to time in accordance with its terms.
 
“Interest Expense” means for any fiscal period, interest expense (whether cash
or non-cash) determined in accordance with GAAP for the relevant period ending
on such date, including, in any event, interest expense with respect to any
Notes and other Indebtedness of Borrower and its Subsidiaries, if any,
including, without limitation or duplication, all commissions, discounts, or
related amortization and other fees and charges with respect to letters of
credit and bankers’ acceptance financing and the net costs associated with
interest rate swap, cap, and similar arrangements, and the interest portion of
any deferred payment obligation (including leases of all types).
 
“Interest Payment Date” is defined in Section 2.3(f).
 
“Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
 
“Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
 
“IP Agreement” is any Trademark Security Agreement executed and delivered by US
Borrower or any Guarantor to Agent, including, without limitation, the Trademark
Security Agreement delivered by each US Borrower and each Guarantor on the
Initial Closing Date.
 
“IRC” means the Internal Revenue Code of 1986, as amended.
 
“Lender” means any Purchaser or any assignee, transferee, or holder of, or
participant in, any of any Purchaser’s rights under this Agreement.
 
“Leverage Ratio” is, for any period of measurement, the sum of Borrower’s
Indebtedness (less unrestricted cash of Borrower (if any) in excess of
$2,500,000 in the aggregate) divided by Adjusted EBITDA; provided, however, that
solely for the purposes of calculating the Leverage Ratio as of any date of
determination, the EBITDA component used in the calculation of Adjusted EBITDA
shall be an amount equal to the product of (x) EBITDA for the six (6) month
period prior to any such date of determination, times (y) 2; provided, further,
that solely for the purposes of calculating the Leverage Ratio for the fiscal
quarter ending June 30, 2012, EBITDA attributable to nLayer shall equal $727,000
for the three month period ending March 31, 2012.
 
“Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
 
“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s and Purchasers’ Lien in the Collateral or in the value of
such Collateral; (b) a material adverse change in the
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
business, operations, or condition (financial or otherwise) of Borrower; or (c)
a material impairment of the prospect of repayment of any portion of the
Obligations.
 
“Maturity Date” is June 6, 2016.
 
“Net Income” means, as calculated on a consolidated basis for Borrower and its
Subsidiaries, if any,  for any period as at any date of determination, the net
profit (or loss), exclusive of any extraordinary gains, after provision for
Taxes, of Borrower and its Subsidiaries for such period taken as a single
accounting period.
 
“nLayer” is defined in the preamble hereto.
 
“nLayer Acquisition” is defined in the recitals hereto.
 
“nLayer Earnout Payments” means cash payments made by a Note Party pursuant to
earn out liabilities incurred in connection with the nLayer acquisition, which
payments shall not exceed $6,000,000 in the aggregate.
 
“Note” or “Notes” are defined in Section 2.1.5(a) of this Agreement, and also
refer to each promissory note to be executed by Borrower in favor of each
Purchaser in the form of Exhibit C appropriately completed, which shall be in
the amount purchased by such Purchaser pursuant to this Agreement (including the
Existing Note Purchase Agreement).
 
“Note Documents” are, collectively, this Agreement, the Equity Documents, the
Intercreditor Agreement, each Debenture, each Guaranty, each Security Agreement,
the Perfection Certificates, the IP Agreement, the Notes, or notes or guaranties
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Agent or any Purchaser
in connection with this Agreement, all as amended, restated, or otherwise
modified.
 
“Note Party” or “Note Parties” are Borrower and each Guarantor.
 
“Obligations” are Borrower’s obligation to pay when due any debts, principal,
interest, Costs and Expenses and other amounts Borrower owes Agent or any
Purchaser now or later, whether under this Agreement, the Note Documents, or
otherwise, including, without limitation, all obligations relating to
performance of Borrower’s duties under the Note Documents.
 
“Operating Documents” are, for any Person, such Person’s formation documents, as
certified with the Secretary of State of such Person’s state of formation on a
date that is no earlier than 30 days prior to the Restatement Date, and, (a) if
such Person is a corporation, its bylaws in current form, (b) if such Person is
a limited liability company, its limited liability company agreement (or similar
agreement), and (c) if such Person is a partnership, its partnership agreement
(or similar agreement), each of the foregoing with all current amendments or
modifications thereto.
 
“Original Notes” is defined in Section 2.1.5(a) of this Agreement.
 
“Original Purchaser” is defined in the recitals hereto.
 
“Original Warrants” means (i) that certain Common Stock Warrant, dated as of the
Initial Closing Date, by and between GTTI and the Original Purchaser, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms, and (ii) that certain Common Stock Warrant, dated as
of the November 9, 2011, by and between GTTI and the Original Purchaser, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with its terms.  For avoidance of doubt, “Original Warrants” shall
include, if applicable, any Put Note (as defined in the Original Warrants)
executed in connection therewith.
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, changes or similar levies arising from any
payment made hereunder or under any other Note Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Note Document.
 
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
“Packet Exchange Acquisition” means the acquisition by GTTI of stock of PEUSA,
PEINC PEIRL and PELTD, which acquisition occurred on the Initial Closing Date.
 
“Packet Exchange Subordinated Noteholder” means Zero Assets Holding Co., Inc.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Payment” means all checks, wire transfers and other items of payment received
by Agent or any Purchaser (including proceeds of Accounts and payment of all the
Obligations in full) for credit to outstanding Notes or, if the balance of the
Notes has been reduced to zero, for credit to its Deposit Accounts.
 
“Perfection Certificate” is defined in Section 5.1.
 
“Performance Pricing Period” is, provided no Event of Default has occurred and
is continuing, the period (i) commencing on the first (1st) day of the month
following the Subject Month in which Borrower reports, for such Subject Month
that Borrower has maintained its Leverage Ratio (as calculated on a trailing
twelve month basis) in an amount equal to or less than 2.00:1.00, as confirmed
by Required Purchasers, in good faith (the “Performance Pricing Threshold”); and
(ii) terminating on the earlier to occur of (A) the occurrence of a Default or
an Event of Default; and (B) the first (1st) day of the month following the
Subject Month in which Borrower fails to maintain the Performance Pricing
Threshold, as determined by Required Purchasers, in their reasonable
discretion.  Upon the termination of a Performance Pricing Period, Borrower must
maintain the Performance Pricing Threshold each consecutive day for a complete
Subject Month Ratio (as calculated on a trailing twelve month basis), as
determined by Required Purchasers, in good faith, prior to entering into a
subsequent Performance Pricing Period.  Borrower shall give Purchasers
prior-written notice of Borrower’s intention to enter into any such Performance
Pricing Period.
 
“PEIRL” is PACKETEXCHANGE (IRELAND) LTD., a company incorporated and existing
under the laws of Ireland with registered number 372202 and whose registered
address is at 24-26 City Quay, Dublin 2 Ireland.
 
“PELTD” is PACKETEXCHANGE (EUROPE) LTD., a company incorporated and registered
under the laws of England and Wales with registration number 05164474 and whose
registered office is located at Fourth Floor, 2 – 4 Great Eastern Street, London
EC2A 3NT changing to 35 Vine Street, London EC3N 2AA.
 
“Permitted Acquisition” is, after the Initial Closing Date, any Acquisition
disclosed to Purchasers and agreed to by Required Purchasers, provided that each
of the following shall be applicable to any such Acquisition:
 
(a)           no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition;
 
(b)           the entity or assets acquired in such Acquisition are in the same
or similar line of Business as Borrower is in as of the date hereof;
 
(c)           the pro forma organizational structure of Borrower and its
Subsidiaries shall be reasonably satisfactory to Required Purchasers;
 
(d)           Borrower shall have provided Purchasers evidence and reasonably
detailed calculations satisfactory to Required Purchasers, in its sole
discretion, that, after giving effect to such Acquisition, the net effect of
such Acquisition shall be EBITDA accretive to Borrower on a pro forma basis for
the 12 month period ended one year after the proposed date of consummation of
such proposed Acquisition;
 
(e)           Borrower shall remain a surviving entity after giving effect to
such Acquisition; if, as a result of such Acquisition, a new Subsidiary of
Borrower is formed or acquired, Borrower shall cause such new Subsidiary to
comply with the requirements of Section 6.12;
 
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(f)           Borrower shall provide Purchasers with: (i) written notice of the
proposed Acquisition at least ten (10) Business Days prior to the anticipated
closing date of the proposed Acquisition, (ii) drafts of the acquisition
agreement and all other material documents relative to the proposed Acquisition
at least five (5) Business Days prior to the anticipated closing date of the
proposed Acquisition, and (iii) fully executed copies of the acquisition
agreement and all other material documents relative to the proposed Acquisition
promptly after the closing date of the proposed Acquisition;
 
(g)           the total cash payable and liabilities assumed by Borrower (either
directly or indirectly) for all such Acquisitions may not exceed Three Million
Dollars ($3,000,000) in the aggregate per annum;
 
(h)           after giving effect to such acquisition, the Note Parties shall be
in pro forma compliance with the Financial Covenants set forth in Section 6.9;
and
 
(i)           the entity or assets acquired in such Acquisition shall not be
subject to any Lien other than the first-priority Liens granted in favor of
Agent and Purchasers and Permitted Liens, including, without limitation,
purchase money Liens existing on Equipment when acquired, so long as the Lien is
confined to the property and improvements and the proceeds of the Equipment.
 
 “Permitted Indebtedness” is:
 
(a)           Borrower’s Indebtedness to Purchasers and Agent under this
Agreement and the other Note Documents;
 
(b)           Indebtedness existing on the Initial Closing Date and shown on the
Perfection Certificate;
 
(c)           Subordinated Debt, if any;
 
(d)           (i) unsecured Indebtedness (i) of any Note Party owed to any other
Note Party; and (ii) of Subsidiaries that are not a Note Party owed to any Note
Party in an aggregate amount for all such Indebtedness, together with
Investments permitted in connection with clause (h) of the definition of
“Permitted Investments”, not to exceed Five Hundred Thousand Dollars ($500,000)
in any fiscal year and only so long as such Indebtedness is evidenced by a
promissory note pledged to Agent or Senior Lender, as applicable in accordance
with the Intercreditor Agreement;
 
(e)           unsecured Indebtedness to trade debtors incurred in the ordinary
business, in a manner consistent with past practices;
 
(f)           Indebtedness secured by Permitted Liens;
 
(g)           Senior Debt;
 
(h)           any refinancing of the Senior Debt, in an amount equal to the
greater of (i) the Senior Debt Cap (as defined in the Intercreditor Agreement as
of the Initial Closing Date) and (ii) and the amount equal to the Company’s most
recently reported quarterly annualized Adjusted EBITDA multiplied by 1.75 (such
amount, the “Senior Debt Basket”), and otherwise subject to the Intercreditor
Agreement (or, with respect to any replacement of the Senior Debt, on
intercreditor terms that are no less favorable to Purchasers than those that
exist in the Intercreditor Agreement as in effect on the Restatement Date);
 
(i)           secured intercompany indebtedness evidenced by the Secured
Intercompany Note and secured by the Debentures; and
 
(j)           extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (i) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.
 
“Permitted Investments” are:
 
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(a)           Investments shown on the Perfection Certificate and existing on
the Initial Closing Date;
 
(b)           Cash Equivalents;
 
(c)           Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of Borrower’s business;
 
(d)           Cash Investments (i) by Borrower in Subsidiaries that are
Guarantors which have executed a Security Agreement; (ii) by Borrower in
Subsidiaries that are not Guarantors, not to exceed an aggregate amount of Five
Hundred Thousand Dollars ($500,000) per annum and (iii) by Subsidiaries in other
Subsidiaries that are not Guarantors, not to exceed an aggregate amount per
annum of Five Hundred Thousand Dollars ($500,000); provided that no Default or
Event of Default shall exist at the time of such Investment or result therefrom.
 
(e)           Investments by EMEA in Global Telecom & Technology Deutschland
GmbH in an aggregate amount not to exceed One Million Dollars ($1,000,000) per
annum;
 
(f)           Investments consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; and
 
(g)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of business; and
 
(h)           Cash Investments (i) by any Note Party in any other Note Party;
(ii) other than the Secured Intercompany Note, by any Note Party in any
Subsidiary that is not a Note Party, in an aggregate amount for all such
Investments in such Subsidiaries, together with Indebtedness permitted in
connection with clause (d) of the definition of “Permitted Indebtedness”, not to
exceed Two Hundred Thousand Dollars ($200,000) in any fiscal year, (iii) by
Subsidiaries that are not a Note Party in Guarantors or in Borrower, and (iv) in
the Intercompany Borrowers in connection with the Secured Intercompany Note.
 
“Permitted Liens” are:
 
(a)           Liens existing on the Initial Closing Date and shown on the
Perfection Certificate or arising under this Agreement and the other Note
Documents, including related to the Senior Debt;
 
(b)           Liens for Taxes, fees, assessments or other government charges or
levies, either (i) not due and payable or (ii) being contested in good faith and
for which Borrower maintains adequate reserves on its Books, provided that no
notice of any such Lien has been filed or recorded under the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations adopted thereunder or any
other Applicable Law;
 
(c)           purchase money Liens (i) on Equipment acquired or held by Borrower
incurred for financing the acquisition of the Equipment securing no more than
One Million Five Hundred Thousand Dollars ($1,500,000) in the aggregate amount
outstanding, or (ii) existing on Equipment when acquired, if the Lien is
confined to the property and improvements and the proceeds of the Equipment;
 
(d)           Liens incurred in the extension, renewal or refinancing of the
Indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase;
 
(e)           leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Agent or Purchasers a security interest;
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(f)           Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Agent and Purchasers have a perfected security
interest in the amounts held in such deposit and/or securities accounts; and
 
(g)           Liens arising from (i) Permitted Indebtedness, including the
Senior Debt and the Secured Intercompany Note, and (ii) orders, judgments,
decrees or attachments in circumstances not constituting an Event of Default
under Section 8.4 or 8.7.
 
“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
 
“Pledge Agreement” is that certain Amended and Restated Pledge Agreement, dated
as of the Restatement Date, by and between Borrower and Agent.
 
“Plexus” means Plexus Fund II, L.P., a Delaware limited partnership.
 
“PIK Interest” is defined in Section 2.3(a).
 
“Prepayment Premium” is with respect to any prepayment pursuant to Section
2.1.5(d) or remittance of proceeds pursuant to Sections 6.4 or Section 6.7,
whether before or after an Event of Default, (i) four percent (4%) of the amount
prepaid if such prepayment occurs at any time after the Initial Closing Date but
on or before the First Anniversary; (ii) three percent (3%) of the amount
prepaid if such prepayment occurs at any time after First Anniversary but on or
before the Second Anniversary; (iii) two percent (2%) of the amount prepaid if
such prepayment occurs at any time after the Second Anniversary but on or before
the Third Anniversary; (iv) one percent (1%) of the amount prepaid if such
prepayment occurs at any time after the Third Anniversary but on or before the
Fourth Anniversary; and (v) zero percent (0%) of the amount prepaid if such
prepayment is made at any time thereafter.
 
“Processing Fee” is defined in Section 2.4(a).
 
“Purchaser” and “Purchasers” are defined in the preamble hereof, and shall
include any Lender and any permitted successors and assigns thereof.
 
“Purchaser Entities” is defined in Section 12.10.
 
“Registered Organization” is any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.
 
“Related Person” is, with respect to any person, (a) each Affiliate of such
person and each of the officers, directors, partners, trustees, employees,
affiliates, shareholders, advisors, agents, attorneys-in-fact and controlling
persons of each of the foregoing, and (b) if such person is the Agent, each
other person designated, nominated or otherwise mandated by or assisting the
Agent pursuant to Section 12.20.5 or any comparable provision of any Note
Document.
 
“Required Purchasers” means Purchasers holding more than 50% of the outstanding
principal amount of all Notes held by all Purchasers; provided, however, that so
long as each of BIA (or its Affiliates) and Plexus (and its Affiliates) holds
65% of the Notes each such Purchaser held on the Restatement Date, “Required
Lenders” shall be deemed to include both BIA and Plexus.
 
“Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” is any of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
“Restatement Date” is defined in the preamble hereto.
 
“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in Borrower’s interest in such
license or agreement or any other property, or (b) for which a default under or
termination of could interfere with Agent’s or any Purchaser’s right to sell any
Collateral.
 
“Revolving Line” is as defined in the Senior Loan Agreement as in effect on the
date hereof.
 
“Second Anniversary” is the date that is 365 days after the First Anniversary.
 
“Secured Intercompany Note” is that certain Secured Intercompany Note, with an
original principal amount equal to $7,500,000.00, dated as of the Initial
Closing Date, by and between Borrower, as holder thereunder, and the
Intercompany Borrowers, collectively, jointly and severally, as borrowers
thereunder, as the same may be amended, restated, or otherwise modified from
time to time with written consent of Required Purchasers.
 
“SEC” shall mean the Securities and Exchange Commission, any successor thereto,
and any analogous Governmental Authority.
 
“Secured Parties” means Agent and each Purchaser.
 
“Securities Account” is any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.
 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, and Sarbanes-Oxley, each as amended.
 
“Security Agreement” is any Security Agreement executed and delivered by any
Guarantor to Agent, including, without limitation, each Amended and Restated
Security Agreement delivered by each Guarantor on the Restatement Date.
 
“Senior Debt” is “Senior Priority Obligations” as such term is defined in the
Intercreditor Agreement as in effect on the date hereof.
 
“Senior Lender” is “Senior Creditor” as such term is defined in the
Intercreditor Agreement.
 
“Senior Loan Agreement” is “Senior Credit Agreement” as such term is defined in
the Intercreditor Agreement.
 
“Senior Loan Documents” is as defined in the Intercreditor Agreement.
 
“Subject Month” is the latest calendar month for which Borrower has timely
delivered the reports and schedules required pursuant to Section 6.2(a) hereof.
 
“Subordinated Debt” is indebtedness incurred by Borrower subordinated to all of
Borrower’s now or hereafter indebtedness to Purchasers (pursuant to a
subordination, intercreditor, or other similar agreement in form and substance
reasonably satisfactory to Required Purchasers entered into between Agent and
the other creditor), on terms reasonably acceptable to Required Purchasers.
 
“Subsidiary” is, as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless the context otherwise requires, each reference
to a Subsidiary herein shall be a reference to a Subsidiary of Borrower or
Guarantor.
 
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
“SVB Syndication” is the successful syndication of not less than $7,000,000 of
additional term debt, to be incurred by the Borrower as additional Senior Debt
pursuant to the Senior Credit Agreement.
 
“Takedown” is defined in Section 2.1.5(b)(ii).
 
“Tax” or “Taxes” means all present or future Taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
 
“Third Anniversary” is the date that is 365 days after the Second Anniversary.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.
 
“Transfer” is defined in Section 7.1.
 
“US Borrower” is, singly and collectively, jointly and severally, each Borrower
other than EMEA, PEIRL, and PELTD.
 
“U.S. Lender” means any Lender that is a “United States person” within the
meaning of Section 7701(a)(30) of the IRC.
 
“WBS” is defined in the preamble.
 
[Signature page follows.]
 


 
- 47 -

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Restatement Date.
 


 
BORROWER:
 


 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer

PACKETEXCHANGE, INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
WBS CONNECT, LLC
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  CEO and President of the Sole Managing Member
 
PACKETEXCHANGE (USA), INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer
 
NLAYER COMMUNICATIONS, INC.
 
By:  /s/ Richard D. Calder, Jr.
Name:  Richard D. Calder, Jr.
Title:  President and Chief Executive Officer

 
 

 
 


Amended and Restated Note Purchase Agreement




 
 

--------------------------------------------------------------------------------

 


AGENT AND PURCHASER:
 


 
BIA DIGITAL PARTNERS SBIC II LP, as Agent and as a Purchaser
 
By:  BIA Digital Partners II LLC
Its:  General Partner


By: /s/ Lloyd Sams
Name: Lloyd Sams
Title:   Managing Principal
 
 
 


Amended and Restated Note Purchase Agreement




 
 

--------------------------------------------------------------------------------

 


PURCHASER:
 


 
PLEXUS FUND II, L.P., as a Purchaser
 
By:  Plexus Fund II GP, LLC
Its:  General Partner


By: /s/ Robert R. Anders, Jr.
Name: Robert R Anders, Jr.
Title: Manager
 
 

 
 


 


Amended and Restated Note Purchase Agreement




 
 

--------------------------------------------------------------------------------

 


Schedule 2.1.5




Original Notes
 


 
Purchaser
 
Notes purchased at the Initial Closing Date (original principal amount)
 
 
Notes Purchased at Subsequent Closing Date (original principal amount)
 
 
Total Original Notes (original principal amount)
BIA DIGITAL PARTNERS SBIC II LP
$7,500,000.00
$1,000,000.00
$8,500,000.00



 
Additional Notes
 
 
 


 
Purchaser
 
Commitment to Purchase Additional Notes at the Initial Additional Takedown
(original principal amount)
 
 
Commitment to purchase Notes at Additional Takedowns (original principal amount)
 
 
Total Commitment to Purchase Additional Notes (original principal amount)
PLEXUS FUND II, L.P.
$6,000,000
$2,000,000
$8,000,000.00


 


 
 

--------------------------------------------------------------------------------

 




EXHIBIT A – COLLATERAL DESCRIPTION
 
The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:
 
All goods, Accounts (including health-care receivables), Equipment, Inventory,
contract rights or rights to payment of money, leases, license agreements,
franchise agreements, General Intangibles, commercial tort claims, documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), securities, and all
other investment property, supporting obligations, and financial assets, whether
now owned or hereafter acquired, wherever located; and
 
all Borrower’s Books relating to the foregoing, and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.
 




 


  1
 

--------------------------------------------------------------------------------

 


EXHIBIT B




COMPLIANCE CERTIFICATE


TO:               BIA DIGITAL PARTNERS, AS AGENT
TO:               EACH PURCHASER PARTY TO THE NOTE PURCHASE
AGREEMENT                                                                                                                          Date: 
________________________________


FROM:                 GLOBAL TELECOM & TECHNOLOGY, INC. et al.


The undersigned authorized officer of Global Telecom and Technology, Inc. ( a
“Borrower”) certifies that under the terms and conditions of the Amended and
Restated Note Purchase Agreement between Borrower, Agent and the financial
institutions from time to time party thereto as Purchasers (the “Agreement”),
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4) each
Borrower, and each of its respective Subsidiaries, has timely filed all required
tax returns and reports, and Borrower has timely paid all foreign, federal,
state, national and local Taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against any
Borrower or any of its respective Subsidiaries, if any, relating to unpaid
employee payroll or benefits of which any Borrower has not previously provided
written notification to Purchasers.  Attached are the required documents
supporting the certification.  The undersigned certifies that these are prepared
in accordance with GAAP consistently applied from one period to the next except
as explained in an accompanying letter or footnotes.  The undersigned
acknowledges that no borrowings may be requested at any time or date of
determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
     
Monthly financial statements with Compliance Certificate
Monthly within 30 days
Yes   No
Annual financial statement (CPA Audited) + CC
FYE within150 days
Yes   No
10-Q, 10-K and 8-K
Within 5 days after filing with SEC
Yes   No
Projections
FYE within 45 days and as amended or updated
Yes   No
 
 
The following Intellectual Property was registered and/or the following
Governmental Approvals were obtained after the Initial Closing Date (if no
registrations or approvals, state
“None”)
____________________________________________________________________________
 



Financial Covenant
Required
Actual
Complies
       
Maintain as indicated:
     
Minimum Liquidity (certified monthly)
$2,500,000
$_______
Yes   No
Minimum Fixed Charge Coverage Ratio (tested quarterly, on a T3M basis)
1.15:1.00
_____:1.0
Yes   No
Leverage Ratio (certified quarterly beginning with quarter ending June 30, 2012)
See Note Purchase Agreement
_____:1.0
Yes   No
Minimum Adjusted EBITDA
See Note Purchase Agreement
 
Yes   No

 
 
 
1

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.


The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
 

     


 
 
GLOBAL TELECOM & TECHNOLOGY, INC. et al.
 
 
By:  ____________________________________________                                                    
Name: 
__________________________________________                                                       
Title:  ___________________________________________
 









  2
 

--------------------------------------------------------------------------------

 


Schedule 1 to Compliance Certificate


Financial Covenants of Borrower


In the event of a conflict between this Schedule and the Note Purchase
Agreement, the terms of the Note Purchase Agreement shall govern.


Dated:    ____________________


I.           Liquidity (Section 6.9(a))
 
Required:    Maintain unrestricted cash of at least Two Million Five Hundred
Thousand Dollars ($2,500,000).


Actual:


A.
Aggregate value of the unrestricted cash of Borrower
$__________           
 



Is line A equal to or greater than $2,500,000?


  __________  No, not in
compliance                                                                                       __________ 
Yes, in compliance




  3
 

--------------------------------------------------------------------------------

 


II.           Fixed Charge Coverage Ratio. (Section 6.9(b))


Required:    Maintain on a quarterly basis, as of the last day of each fiscal
quarter of Borrower, measured on a trailing three month basis, a ratio of (i)
Cash Basis EBITDA for such period divided by (ii) Fixed Charges of at least
1.15:1.00


Actual:   All amounts measured on a trailing three month basis:


A.
EBITDA
 
$__________
B.
Unfinanced Capital Expenditures
 
$__________
C.
Taxes actually paid in cash
 
$__________
D.
Other cash distributions approved by Required Purchasers, in its sole
discretion, on a case-by-case basis
 
$__________
E.
 
CASH BASIS EBITDA (line A minus line B minus line C minus line D)
$__________
F.
 
Fixed Charges
$__________
G.
FIXED CHARGE COVERAGE RATIO (line E divided by line F, expressed as a ratio)
__________:1.00
 

Is line G equal to or greater than 1.15:1:00?


  __________  No, not in
compliance                                                                                       __________ 
Yes, in compliance




  1
 

--------------------------------------------------------------------------------

 


III.           Leverage Ratio. (Section 6.9(c))


Required:    Maintain on a quarterly basis, as of the last day of each fiscal
quarter of Borrower beginning with the fiscal quarter ending March 31, 2012,
measured on a trailing twelve month basis, a ratio of (i) the sum of Borrower’s
Indebtedness (less unrestricted cash of Borrower (if any) in excess of
$2,500,000 in the aggregate) divided by (ii) Adjusted EBITDA for such period of
at least the ratio set forth in the Note Purchase Agreement with respect to any
such period; provided, however, that solely for the purposes of calculating the
Leverage Ratio as of any date of determination, the EBITDA component used in the
calculation of Adjusted EBITDA shall be an amount equal to the product of (x)
EBITDA for the six (6) month period prior to any such date of determination,
times (y) 2.


Actual: All amounts measured on a trailing three month basis:


A.
Adjusted EBITDA (calculated in using annualized EBITDA as set forth above)1
$__________
 
B.
 
Borrower’s Indebtedness
$__________
C.
Unrestricted cash of Borrower (if any) in excess of $2,500,000 in the aggregate
 
$__________
D.
NET LEVERAGE (line B minus line C)
  
$__________
E.
LEVERAGE COVERAGE RATIO (line D divided by line A, expressed as a ratio)
__________:1.00
 





__________ No, not in
compliance                                                                     
                __________ Yes, in compliance

 
 
 
 
 
 



--------------------------------------------------------------------------------

 
1   For the purposes of calculating the Leverage Ratio for the fiscal quarter
ending June 30, 2012, EBITDA attributable to nLayer shall equal $727,000 for the
three month period ending March 31, 2012.
 


  2
 

--------------------------------------------------------------------------------

 


IV.           Minimum Adjusted EBITDA. (Section 6.9(d))


Required:    Achieve on a quarterly, as of the last day of each fiscal quarter
of Borrower set forth in Section 6.9(d) of the Note Purchase Agreement, Adjusted
EBITDA of at least the amount specified for such period therein.


A.
EBITDA
$__________
 
B.
To the extent deducted from the calculation of Net Income and not added back to
the calculation of EBITDA, non-cash compensation paid to officers and directors
 
$__________
 
C.
ADJUSTED EBITDA (line A plus line B)
$__________
 

 
 


__________ No, not in
compliance                                                                                 
__________ Yes, in compliance





3
 

--------------------------------------------------------------------------------

 


Schedule 5.14


See attached
 
 
 

 
4

